


Exhibit 10

THE NEWHALL LAND AND FARMING COMPANY
EMPLOYEE SAVINGS PLAN

(Restated Effective January 1, 2002)

THE NEWHALL LAND AND FARMING COMPANY
EMPLOYEE SAVINGS PLAN

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I   ESTABLISHMENT OF THE PLAN   1
1.01
 
ESTABLISHMENT AND RESTATEMENT OF THE PLAN
 
1 1.02   PURPOSE   1 1.03   INTENTION   1 1.04   RIGHTS OF PREVIOUS EMPLOYEES  
1
ARTICLE II
 
DEFINITIONS
 
1
2.01
 
ACCOUNTING DATE
 
1 2.02   ACCOUNTS   1 2.03   AFFILIATED COMPANY   1 2.04   ANNIVERSARY DATE   1
2.05   BENEFICIARY   2 2.06   BOARD   2 2.07   BREAK IN SERVICE   2 2.08   CODE
  2 2.09   COMMITTEE   2 2.10   COMPANY   2 2.11   EARNINGS   2 2.12   ELIGIBLE
EMPLOYEE   2 2.13   EMPLOYEE   3 2.14   ERISA   3 2.15   ESOP   3 2.16   ESOP
ACCOUNT   3 2.17   FIDUCIARY   3 2.18   FIVE PERCENT OWNER   3 2.19   HIGHLY
PAID EMPLOYEE   3 2.20   HIGHLY PAID PARTICIPANT   4 2.21   HOUR OF SERVICE   4
2.22   LEASED EMPLOYEE   5 2.23   MANAGING GENERAL PARTNER   5 2.24   ONE
PERCENT OWNER   5 2.25   PARTICIPANT   6 2.26   PARTICIPATING COMPANY   6 2.27  
PERIOD OF SERVICE   6 2.28   PERIOD OF SEVERANCE   6 2.29   PLAN   6 2.30   PLAN
ADMINISTRATOR   6 2.31   PLAN YEAR   6 2.32   REGULATIONS   6 2.33   RELATED
COMPANY   6 2.34   RESERVED   6 2.35   REMUNERATION   6 2.36   RETIREMENT PLAN  
7 2.37   SEASONAL AGRICULTURAL EMPLOYEE   7 2.38   SENIORITY SERVICE   7 2.39  
SEPARATION DATE   7 2.40   SUSPENDED PARTICIPANT   7 2.41   TOTALLY DISABLED
PARTICIPANT   8 2.42   TRUST   8 2.43   TRUSTEE   8 2.44   VESTED VALUE   8 2.45
  VESTED SERVICE   8 2.46   VOLUNTARY EMPLOYEE CONTRIBUTIONS   8 2.47   YEAR OF
SERVICE   8 2.48   OTHER DEFINITIONS   9

--------------------------------------------------------------------------------


ARTICLE III
 
PARTICIPATION
 
10
3.01
 
ELIGIBILITY
 
10 3.02   APPLICATION TO PARTICIPATE   10 3.03   PARTICIPATION AFTER
REEMPLOYMENT OR BREAK IN SERVICE   10 3.04   TRANSITION RULE   10
ARTICLE IV
 
PARTICIPANT DEFERRALS
 
10
4.01
 
DEFERRAL ELECTION.
 
10 4.02   DOLLAR LIMITATION   11 4.03   EMPLOYEE ELECTION OF CONTRIBUTION RATE  
12 4.02   SUSPENSION OF BASIC EMPLOYER CONTRIBUTIONS   12
ARTICLE V
 
EMPLOYER CONTRIBUTIONS
 
12
5.01
 
BASIC EMPLOYER CONTRIBUTIONS
 
12 5.02   MATCHING EMPLOYER CONTRIBUTIONS   13 5.03   LIMITATION ON ANNUAL
ADDITIONS   13 5.04   COMPLIANCE WITH THE LIMITATION   14 5.05   RETURN OF
CONTRIBUTIONS   15 5.06   ROLLOVER CONTRIBUTIONS   15
ARTICLE VI
 
NONDISCRIMINATION REQUIREMENTS FOR BASIC EMPLOYER CONTRIBUTIONS AND MATCHING
EMPLOYER CONTRIBUTIONS
 
16
6.01
 
LIMITATION ON BASIC EMPLOYER CONTRIBUTIONS
 
16 6.02   REMEDIAL DISTRIBUTIONS OF BASIC EMPLOYER CONTRIBUTIONS   18 6.03  
LIMITATION ON MATCHING CONTRIBUTIONS   18 6.04   REMEDIAL DISTRIBUTIONS OF
MATCHING CONTRIBUTIONS   20 6.05   RESERVED   20 6.06   FURTHER DISCRIMINATION
TEST REQUIREMENTS   20 6.07   MULTIPLE USE LIMITATION   21 6.08   SPECIAL
CONTRIBUTION   22
ARTICLE VII
 
INVESTMENT FUNDS
 
23
7.01
 
INVESTMENT OF CONTRIBUTIONS
 
23 7.02   NEWHALL FUND   23 7.03   INVESTMENT DESIGNATION   23 7.04   TRANSFER
OF ACCOUNT BALANCES BETWEEN FUNDS   23 7.05   PURCHASE PRICE   23 7.06   VOTING
AND TENDER OFFERS   24 7.07   AGREEMENTS RELATING TO TRUST   24 7.08  
ESTABLISHMENT OF TRUST AGREEMENT   24 7.09   APPOINTMENT OF INVESTMENT MANAGER  
25 7.10   INSURANCE OR ANNUITY CONTRACTS   25 7.11   EXPENSES OF TRUST   25 7.12
  VOTING OF SECURITIES IN TRUST   25
ARTICLE VIII
 
ACCOUNTS AND VALUATION
 
26
8.01
 
PARTICIPANT ACCOUNTS
 
26 8.02   CREDITING OF CONTRIBUTIONS   26 8.03   ADJUSTMENT OF ACCOUNTS   26
8.04   STATEMENTS   26 8.05   VALUE OF ACCOUNTS   26
ARTICLE IX
 
WITHDRAWALS PRIOR TO TERMINATION OF EMPLOYMENT
 
27
9.01
 
WITHDRAWALS FROM EMPLOYEE CONTRIBUTION ACCOUNT
 
27 9.02   WITHDRAWALS FROM BASIC EMPLOYER CONTRIBUTION ACCOUNT   27 9.03  
WITHDRAWALS BY CERTAIN PARTICIPANTS   28 9.04   LOANS TO PARTICIPANTS   28

--------------------------------------------------------------------------------

9.05   SUSPENSION   30
ARTICLE X
 
VESTING
 
30
10.01
 
VESTING
 
30
ARTICLE XI
 
DISTRIBUTIONS
 
31
11.01
 
GENERAL
 
31 11.02   FORM OF DISTRIBUTION   31 11.03   DEATH OF PARTICIPANT   31 11.04  
REQUIRED DISTRIBUTIONS TO CERTAIN PARTICIPANTS   32 11.05   PROOF OF DEATH AND
RIGHT OF BENEFICIARY   32
ARTICLE XII
 
ADMINISTRATION OF THE PLAN
 
32
12.01
 
THE BOARD AND THE COMMITTEE
 
32 12.02   ORGANIZATION OF COMMITTEE   32 12.03   POWERS AND DUTIES   33 12.04  
UNIFORM ADMINISTRATION   33 12.05   BENEFIT CLAIMS PROCEDURES   33 12.06  
LIABILITY OF COMMITTEE MEMBERS   34 12.07   INDEMNITY   34 12.08   RELIANCE ON
REPORTS AND CERTIFICATES   34 12.09   MEMBER'S OWN PARTICIPATION   35 12.10  
DELEGATION OF RESPONSIBILITY   35 12.11   EXPENSES   35
ARTICLE XIII
 
AMENDMENT AND TERMINATION
 
35
13.01
 
AMENDMENT
 
35 13.02   TERMINATION   35 13.03   SUCCESSORS   36 13.04   MERGER OR TRANSFER
OF PLAN ASSETS   36 13.05   EFFECT OF AMENDMENTS BY PARTICIPATING COMPANIES   36
ARTICLE XIV
 
MISCELLANEOUS
 
36
14.01
 
SOURCE OF PAYMENT
 
36 14.02   INALIENABILITY OF BENEFITS   36 14.03   NO RIGHT TO EMPLOYMENT   37
14.04   PAYMENTS TO MINORS OR INCOMPETENTS   37 14.05   RETURN OF CONTRIBUTIONS
  37 14.06   ELIGIBLE ROLLOVER DISTRIBUTION   37 14.07   APPLICABLE LAW   38
14.08   USERRA COMPLIANCE   38 14.09   LOST PARTICIPANTS   38
ARTICLE XV
 
TOP-HEAVY RULES
 
38
15.01
 
DEFINITIONS
 
38 15.02   TOP-HEAVY STATUS   41 15.03   MINIMUM BENEFIT   41 15.04   EARNINGS
LIMIT   42 15.05   LIMITATION ON ANNUAL ADDITIONS   42
ARTICLE XVI
 
EXECUTION
 
43          

--------------------------------------------------------------------------------

ARTICLE I

ESTABLISHMENT OF THE PLAN

        1.01     Establishment and Restatement of the Plan.    The Newhall Land
and Farming Company Employee Savings Plan (the "Plan"), established effective
January 1, 1980 and restated in its entirety effective March 1, 1983, January 1,
1984, January 1, 1987, and January 1, 1989, is hereby restated effective
January 1, 2002 or as otherwise indicated. The January 1, 2002 restatement
incorporates the amendment requested by the Internal Revenue Service in
connection with the favorable determination letter issued on the Plan dated
September 17, 2002.

        1.02     Purpose.    The purpose of this Plan is to encourage and assist
employees of the Participating Companies to invest in their future with the
Participating Companies by providing a means by which certain compensation which
employees elect to defer and certain matching Participating Company
contributions are invested to provide additional security to Participating
Company employees at retirement.

        1.03     Intention.    It is the intention of the Participating
Companies that the Plan hereinafter set forth (a) shall constitute a single
profit sharing plan; (b) shall meet all applicable requirements of the Employee
Retirement Income Security Act of 1974 (ERISA), as amended; and (c) shall be
qualified under Sections 401(a) and 401(k) of the Internal Revenue Code of 1986,
as amended from time to time, and comply with requirements of the Tax Reform Act
of 1986, the Omnibus Budget Reconciliation Act of 1986, the Revenue Act of 1987,
the Technical and Miscellaneous Revenue Act of 1988, the Omnibus Budget
Reconciliation Act of 1990 and other applicable laws, regulations, and
administrative authority.

        1.04     Rights of Previous Employees.    The rights and benefits of a
Plan Participant who ceased to be an Employee on or prior to December 31, 1988
shall be determined in accordance with the provisions of the Plan in effect on
the date on which that Participant ceased to be an Employee, and any provisions
of this Plan that are specifically made effective to such date.

ARTICLE II

DEFINITIONS

        Unless otherwise required by the context, the terms used herein shall
have the meanings set forth in the remaining paragraphs of this Article II. As
used herein, the masculine pronoun shall include the feminine and the singular
shall include the plural, unless a different meaning is plainly required by the
context.

        2.01     Accounting Date shall mean the last regular business day of
March, June, September and December, and any other date as specified by the
Committee as of which the assets of the Trust are valued for determining the
value of each Participant's interest in the Plan.

        2.02     Accounts shall mean, with respect to each Participant, his
Employee Contribution Account, his Matching Employer Contribution Account, his
Rollover Account and his Basic Employer Contribution Account, as described in
Section 8.01(a).

        With respect to each Participant who was a participant in the ESOP prior
to its merger into the Plan, the term "Account" shall also include such
Participant's ESOP Account, as described in Section 8.01(b).

        2.03     Affiliated Company shall mean each Participating Company and
each entity which is a Related Company with respect to any Participating
Company.

        2.04     Anniversary Date shall mean January 1 of each year subsequent
to the effective date of the Plan on January 1, 1980 and each other date or
dates as may be established by the Committee.

1

--------------------------------------------------------------------------------


        2.05     Beneficiary shall mean the person or persons entitled to
receive benefits under the Plan upon the death of the Participant as set forth
in Section 11.03.

        2.06     Board shall mean the Board of Directors of Newhall Management
Corporation or such other corporate entity as may from time to time be, directly
or indirectly, the Managing General Partner.

        2.07     Break in Service shall mean any Plan Year in which:

        (a)   a Participant who is not at any time during such Plan Year a
Seasonal Agricultural Employee and who does not complete more than 500 Hours of
Service, or

        (b)   a Participant who is at any time during such Plan Year a Seasonal
Agricultural Employee and who does not complete more than 300 Hours of Service.

        2.08     Code shall mean the Internal Revenue Code of 1986 as amended.

        2.09     Committee shall mean the Employee Benefit Committee appointed
by the Board in accordance with Article XII and shall include, where
appropriate, any party to whom responsibility has been properly delegated under
Section 12.10.

        2.10     Company shall mean The Newhall Land and Farming Company, a
California limited partnership.

        2.11     Earnings shall mean the compensation reportable for Federal
Income Tax purposes (including, for Plan Years beginning after December 31,
1998, any amounts payable to a Participant as general partner income from
Newhall General Partnership or as fees for serving as a director of any
subsidiary of the Company) that would have been paid to an Employee if such
Employee had made no (i) Deferral Election, (ii) election under any plan
described in Section 125 of the Code or (iii), for Plan Years beginning after
December 31, 1998, deferral of salary or bonus (whether in the form of cash or
employer securities) under a non-qualified deferral plan, but excluding (A) that
portion of compensation imputed for tax purposes as a result of fringe benefits
(including any gain upon the exercise of options to acquire employer securities
or the sale of securities acquired thereunder, the vesting of restricted
employer securities or other gains from equity compensation other than employer
securities that are payable (or would be payable absent a deferral election by
the Participant) as an annual bonus) or other similar amounts as determined by
the Company, (B) deferred compensation at the time of payment if attributable to
amounts that were taken into account at the time of deferral; provided, however,
that: for Plan Years beginning after 1988 and before 1994, the annual Earnings
taken into account for a Plan Year shall not exceed $200,000; (ii) for Plan
Years beginning after 1993 and before 2002, the annual Earnings taken into
account for a Plan Year shall not exceed $150,000 adjusted for cost-of-living
increases as described in Code Section 401(a)(17)(B); and (iii) for Plan Years
beginning after 2001, the annual Earnings taken into account for a Plan Year
shall not exceed $200,000 adjusted for cost-of-living increases as described in
Code Section 401(a)(17)(B).

        2.12     Eligible Employee shall mean any Employee of a Participating
Company, but excluding:

        (a)   any individual who performs services for a Participating Company
solely as a Leased Employee, independent contractor, consultant or employee of a
third-party employment agency or is classified as such by the Participating
Company for whom such services are performed (whether or not such classification
is upheld upon governmental or judicial review); and

        (b)   any Employee whose compensation and conditions of employment are
established by the terms of a collective bargaining agreement in the negotiation
of which retirement benefits were the subject of good faith bargaining, except
that any otherwise eligible Employee whose compensation and conditions of
employment are established by the terms of a collective bargaining agreement
shall be an Eligible Employee if his participation in this Plan is specifically
provided for in a collective

2

--------------------------------------------------------------------------------




bargaining agreement entered into by a Participating Company with such
Employee's lawful representative or bargaining agent. For purposes of the
preceding sentence, the term "collective bargaining agreement" shall not apply
if more than two percent (2%) of the employees covered pursuant to such
agreement are "professionals" as defined in Treas. Reg. 1.410(b)-9(g).

        2.13     Employee shall mean (a) any person who is employed by and
engaged in rendering personal services to an Affiliated Company, or (b) any
Leased Employee unless (i) such individual is covered by a money purchase
pension plan described in Section 414(n)(5)(A)(i) of the Code and (ii) Leased
Employees do not constitute more than twenty percent (20%) of the Affiliated
Companies' non-highly compensated work force (as defined in
Section 414(n)(5)(C)(ii) of the Code).

        A person employed by an Affiliated Company as an officer shall be deemed
an Employee, whether or not he is also a director of such Affiliated Company,
but no person shall be deemed an Employee solely by reason of serving as a
director of an Affiliated Company.

        2.14     ERISA shall mean the Employee Retirement Income Security Act of
1974, as amended.

        2.15     ESOP shall mean The Newhall Land and Farming Company Employee
Stock Ownership Plan, which was merged into this Plan effective December 1,
1985.

        2.16     ESOP Account shall mean the Account in the Plan into which a
Participant's interest in the ESOP was transferred upon the merger of the ESOP
into this Plan.

        2.17     Fiduciary shall mean any person who exercises discretionary
authority or control over the management of the Plan assets held under the
Trust, or disposition of Trust assets; who renders investment advice for direct
or indirect compensation as to assets held under the Plan or has any authority
or responsibility to do so; or who has any discretionary authority or
responsibility in the administration of the Plan. Any person may serve in more
than one fiduciary capacity with respect to the Plan if so duly appointed or
delegated such responsibility.

        2.18     Five Percent Owner of an entity shall mean any Participant who
owns (or is considered as owning, within the meaning of Section 318 of the Code,
applied by substituting "one-twentieth" for "50%" in Section 318(a)(2)(C)) more
than five percent (5%) of the capital or profits interest of the entity (or, if
such entity is a corporation, more than five percent (5%) of its outstanding
stock or stock possessing more than five percent (5%) of the total combined
voting power of all stock).

        2.19     Highly Paid Employee means, effective for Plan Years commencing
after January 1, 1996, and in determining whether an Employee is a Highly
Compensated Employee for the Plan Year beginning in 1997, an Employee who:

        (a)   was a Five Percent Owner at any time during the year or the
preceding year, or

        (b)   for the preceding year received aggregate Remuneration from the
Employer in excess of $80,000 (or such greater amount as the Internal Revenue
Service may determine pursuant to Section 414(q)(1) of the Code) and was in the
group of Employees consisting of the top 20% of Employees when ranked on the
basis of Remuneration paid during the preceding year.

For purposes of identifying Highly Paid Employees, the following rules shall
apply:

        (I)  For purposes of determining the number of Employees in the top 20%
of Employees by Remuneration under subsection (b) above, the Committee shall
exclude Employees who: (i) have not completed six (6) months of service;
(ii) normally work less than 171/2 hours per week; (iii) normally work during
not more than six (6) months during any year; (iv) have not attained age 21;
(v) are included in a unit of employees covered by a collective bargaining
agreement (except to the extent provided in Treasury Regulations); or
(vi) rendered no services to any Affiliated Company during such year.

3

--------------------------------------------------------------------------------

        (II)  A former Employee who separates from service (whether actually or
constructively) shall continue to be treated as a Highly Paid Employee if such
Employee was a Highly Paid Employee (i) at any time during the Plan Year in
which his/her Severance Date occurs or (ii) at any time after attainment of age
fifty-five(55).

        (III) For purposes of this Paragraph, notwithstanding Section 2.13, the
term "Employee" shall exclude any individual who is, at all times during a Plan
Year, a nonresident alien and who receives no earned income (within the meaning
of Section 911(d)(2) of the Code) from an Affiliated Company which constitutes
income from sources within the United States within the meaning of
Section 861(a)(3) of the Code.

        (IV) In determining whether an Employee is a Highly Paid Employee for
the 1997 Plan Year, the amendments to Section 414(q) of the Code stated above
are treated as having been in effect for years beginning in 1996.

        2.20     Highly Paid Participant means, with respect to a particular
Plan Year, an individual who is both a Highly Paid Employee and a Participant;
provided, however, that for purposes of the foregoing:

        (a)   An Eligible Employee who has otherwise met the eligibility
requirements of Article III shall be deemed a Participant notwithstanding a
failure to complete a Deferral Election under Section 4.01(a);

        (b)   No individual who is not at any time during the Plan Year eligible
to have a Basic Employer Contribution made on his behalf shall be deemed a
Participant; and

        (c)   No individual ineligible to receive Matching Employer
Contributions because his employment terminates during the Plan Year shall be
deemed a Participant for purposes of Section 6.03.

        2.21     Hour of Service shall mean:

        (a)   In general:

        (1)  An hour for which an Employee is paid or entitled to payment by an
Affiliated Company for the performance of duties.

        (2)  An hour for which an Employee is paid or entitled to payment by an
Affiliated Company for a period during which no duties are performed (whether or
not the employment relationship has been terminated) on account of vacation,
holiday, illness, incapacity (including disability), layoff, jury duty, military
duty or leave of absence; provided, however, that

        (i)    No hour for which an Employee is directly or indirectly paid
under a plan maintained by an Affiliated Company solely to comply with
applicable worker's compensation, unemployment compensation or disability
insurance laws or solely to reimburse the Employee for medical or medically
related expenses incurred by the Employee shall be counted as an Hour of
Service, and

        (ii)  Under no circumstances shall more than 501 Hours of Service be
credited to an Employee for any single continuous period during which the
Employee performs no duties.

        (3)  An hour (to the extent not already credited under paragraphs (1) or
(2) above) for which an Employee is awarded back pay from an Affiliated Company,
irrespective of mitigation of damages.

4

--------------------------------------------------------------------------------

        (b)   Subsection (a) shall be applied in accordance with the following:

        (1)  The number of Hours of Service to be credited for periods during
which the Employee performs no duties and the crediting of Hours of Service to
specific Plan Years shall be determined by the Committee in accordance with
subsections (b) and (c) of Department of Labor Regulations §2530.200b-2; and

        (2)  An Employee whose compensation for the performance of duties is
computed without reference to specific numbers of hours shall be deemed to have
190 Hours of Service in any calendar month in which such Employee completes one
Hour of Service.

        (c)   Solely for the purpose of determining whether a Break in Service
has occurred, an Hour of Service shall include, effective for unpaid absences
which commence on or after January 1, 1985, any unpaid absence from work for any
period

        (1)  By reason of pregnancy of the Employee,

        (2)  By reason of the birth of a child of the Employee,

        (3)  By reason of the placement of a child with the Employee in
connection with the adoption of such child by such Employee, or

        (4)  For purposes of caring for such child for the period beginning
immediately following such birth or placement.

        For purposes of calculating Hours of Service under this subsection, the
Plan shall treat as Hours of Service either: (i) the hours which otherwise would
normally have been credited to the Employee but for such absence; or (ii) in any
case in which the Plan is unable to determine the hours described in clause (i),
eight (8) hours per day of absence.

        Provided, however, that no more than 501 Hours of Service shall be
credited for each pregnancy or placement described in (i) through (iv) above.
All Hours of Service credited under this subsection shall be credited in the
Plan Year during which the first day of the absence described in (i) through
(iv) above occurs if, but only if, the Employee would have had a Break in
Service in such Plan Year were the Hours of Service under this subsection not
credited in such year or, in any other case, in the immediately following Plan
Year. No Hours of Service will be credited under this subsection unless the
Employee furnishes to the Committee such timely information as the Committee may
reasonably require to establish that the absence from work is for reasons set
forth in paragraphs (1) through (4) above and the total number of days for which
there was such an absence.

        2.22     Leased Employee means any person, other than an a common law
employee of an Affiliated Company, who pursuant to an agreement between an
Affiliated Company and any other person has performed services for the
Affiliated Company (or for the Affiliated Company and related persons determined
in accordance with Section 414(n)(6) of the Code) on a substantially full-time
basis for a period of at least one year, and such services are performed under
the primary direction or control of the Affiliated Company.

        2.23     Managing General Partner shall mean Newhall Management
Corporation, a California corporation, the Managing General Partner of the
managing general partner of the Company, and any successor managing general
partner.

        2.24     One Percent Owner of an entity shall mean any person who would
be described by the definition of Five Percent Owner if "one percent (1%)" were
substituted for "five percent (5%)" each place it appears in such definition.

5

--------------------------------------------------------------------------------


        2.25     Participant shall mean any Employee who becomes a Participant
in the Plan in accordance with Article III. Once an Employee becomes a
Participant he will remain a Participant until his Separation Date.

        2.26     Participating Company shall mean the Company and any other
employer which (i) is authorized by the Board to adopt the Plan and (ii) adopts
the Plan for its employees.

        2.27     Period of Service shall mean, for any person, the period
beginning on the date he first renders an Hour of Service for an Affiliated
Company (or the date he returns to service with an Affiliated Company following
a Period of Severance) and ending on his Separation Date. A Period of Service
shall be determined by taking into account any period for which a person would
have been a Leased Employee but for the requirement that the Leased Employee
have provided services for an Affiliated Company (or the Affiliated Company and
related persons) on a substantially full-time basis for a period of at least one
year.

        2.28     Period of Severance shall mean, for any person, that period
which commences with his Separation Date and ends with the first date thereafter
on which he next performs an Hour of Service for an Affiliated Company.

        2.29     Plan shall mean The Newhall Land and Farming Company Employee
Savings Plan, as set forth in this document and as amended from time to time.

        2.30     Plan Administrator shall mean the Managing General Partner.

        2.31     Plan Year shall mean the period from any January 1st to the
following December 31st.

        2.32     Regulations shall mean the Federal Income Tax Regulations, as
amended.

        2.33     Related Company shall mean, with respect to a particular
Participating Company, (i) each other entity, trade or business (whether or not
incorporated) which is included within a controlled group of corporations or a
group of trades or businesses under common control within which such
Participating Company is also included, as determined under Section 414(b) or
(c) of the Code, (ii) any employer which is a member of an affiliated service
group with such Participating Company, as determined under Section 414(m) of the
Code, and (iii) any other entity required to be aggregated with such
Participating Company pursuant to regulations under Section 414(o) of the Code.
For purposes of the limitation on benefits set forth in Section 5.03, Sections
414(b) and (c) of the Code shall be applied as modified by Section 415(h) of the
Code (relating to the substitution of a 50 percent ownership test for an
80 percent ownership test).

        2.34     Reserved.

        2.35     Remuneration shall mean a Participant's wages, salaries, and
fees for personal services actually rendered in the course of employment with an
Affiliated Company. Remuneration includes, but is not limited to,
(i) commissions, compensation for services on the basis of percentage of
profits, overtime payments and bonuses, (ii) earned income from sources without
the United States (whether or not excludable from gross income under Section 911
of the Code), (iii) amounts received through accident or health insurance or
through a self-insured medical reimbursement plan for personal injuries or
sickness (but only to the extent includable in gross income), (iv) in the case
of a Participant who has not attained age of 65 before the close of the taxable
year and who retired on account of permanent and total disability, wages or
payments in lieu of wages (whether or not excludable from gross income under
Section 105(d) of the Code), (v) amounts paid or reimbursed by such
Participating Company or any Related Company for moving expenses (but only to
the extent not deductible by the Participant), and (vi) amounts included in
gross income by reason of elections made under Section 83(b) of the Code.
Remuneration does not, however, include

6

--------------------------------------------------------------------------------


        (a)   Basic Employer and Matching Employer Contributions to this Plan
and employer contributions to any other plan of deferred compensation, to the
extent deductible by, or not includable in taxable income of, the Participant
for the taxable year of contribution (including employer contributions to a
simplified employee pension plan), and distributions from any funded plan not
qualified under Section 401 of the Code;

        (b)   Amounts realized from the exercise of an employee option to
purchase securities of the employer or a Related Company or the disposition of
securities acquired upon exercise of such an option;

        (c)   Amounts realized upon the vesting of restricted property; and

        (d)   All other amounts which receive special tax benefits under the
Code.

Notwithstanding the foregoing, for purposes of Paragraphs
2.11(b)(ii) (applicable for Plan Years prior to 1997), 2.19, 5.03 (applicable
for Plan Years after 1997), 15.01(b), and Article VI:

        (I)  Remuneration shall include any employer contribution under a cash
or deferred arrangement to the extent not included in gross income under Code
Section 402(e)(3); any amount which the employee would have received in cash but
for an election under a cafeteria plan (within the meaning of Code Section 125);
and, effective January 1, 2001, elective salary reductions not includible in
gross income as a qualified transportation fringe under Code Section 132(f)(4).

        (II)  An Employee's Remuneration shall not exceed the limitation amount
contained in Section 2.11(a).

        2.36     Retirement Plan shall mean The Newhall Land and Farming Company
Retirement Plan.

        2.37     Seasonal Agricultural Employee shall mean any Employee engaged
as an agricultural worker on a seasonal basis by a component of any Affiliated
Company that is predominantly involved in producing agricultural commodities,
and who is scheduled to work less than one thousand five hundred (1500) hours
per calendar year.

        2.38     Seniority Service shall mean, for any person, the aggregate of
all Periods of Service.

        2.39     Separation Date shall mean:

        (a)   In general: (i) the date an Employee quits, retires, dies, is
discharged; or (ii) the first anniversary of the first date of a period in which
an Employee remains absent from service (with or without pay) for any reason
other than those specified in clause (i), including but not limited to vacation,
holiday, sickness, disability, leave of absence, or layoff.

        (b)   Notwithstanding subsection (a):

        (1)  If an Employee quits, retires, or is discharged and then returns to
employment of an Affiliated Company prior to the first anniversary of the date
of such quit, retirement, or discharge, he shall not be deemed to have a
Separation Date by reason of such quit, retirement, or discharge.

        (2)  With respect to an Employee absent from service for any reason
other than quit, discharge or retirement, if during such absence such Employee
quits, retires, or is discharged, he shall not have a Separation Date if he
returns to service on or before the first anniversary of his initial absence
from service.

        2.40     Suspended Participant shall mean:

        (a)   A Participant who has ceased to be an Eligible Employee but
remains an Employee; or

7

--------------------------------------------------------------------------------

        (b)   A Participant whose status is determined pursuant to Sections 9.01
or 9.04.

        2.41     Totally Disabled Participant shall mean a Participant who is
permanently disabled as a result of sickness or injury so that he has been
incapable of performing any services for the Participating Company which is (or
was immediately prior to such sickness or injury) his employer for which he is
qualified by education, training, or experience for a period of at least six
(6) months and is likely to continue to be so disabled in the future. Medical
evidence of disability satisfactory to the Committee shall be required.

        2.42     Trust shall mean the aggregate of all the assets of the Plan,
including (1) assets held pursuant to a trust agreement entered into between the
Company and the Trustee, pursuant to Section 7.08, and (2) assets held pursuant
to a contract with an Insurance Company, pursuant to Section 7.10.

        2.43     Trustee shall mean any trustee appointed by the Committee.

        2.44     Vested Value shall mean the sum of: (i) a Participant's
Employee Contribution Account; (ii) his Basic Employer Contribution Account;
(iii) his ESOP Account; and (iv) the vested portion (determined in accordance
with Article X) of his Matching Employer Contribution Account on the Accounting
Date immediately preceding or coincident with the date as of which such value is
to be determined, adjusted by the Committee, pursuant to its discretionary
authority to administer and interpret the Plan and to determine eligibility for
benefits under the Plan. Adjustments will include increases due to contributions
to the Accounts since the relevant Accounting Date; decreases due to Plan
expenses, distributions, loans, or withdrawals paid from the Accounts since the
relevant Accounting Date; and adjustments for income or loss.

        2.45     Vested Service shall mean, for any person, the aggregate of all
Periods of Service.

        2.46     Voluntary Employee Contributions shall mean those after-tax
contributions made to the Plan by Participants prior to January 1, 1987,
pursuant to the provisions of the Plan then in effect.

        2.47     Year of Service shall mean, with respect to any Employee, a
consecutive twelve-month period during which he completes at least 1,000 Hours
of Service (or, if he is at any time during such period a Seasonal Agricultural
Employee, at least 300 Hours of Service) and which is: (i) the period beginning
on the date he renders his first Hour of Service with any Affiliated Company; or
(ii) any Plan Year beginning after such date. In the case of an Employee who has
incurred a Break in Service, the preceding sentence shall be applied as if the
date of his return to service with any Affiliated Company were the date he
rendered his first Hour of Service with any Affiliated Company. Years of Service
shall include any period for which the Employee would have been a Leased
Employee but for the requirement that the Leased Employee have provided services
for an Affiliated Company (or the Affiliated Company and related persons) on a
substantially full-time basis for a period of at least one year.

8

--------------------------------------------------------------------------------


        2.48     Other Definitions.    The following terms have the meaning
described in the sections listed:

Term


--------------------------------------------------------------------------------

  Section


--------------------------------------------------------------------------------

Actual Deferral Percentage   6.01(b) Annual Addition   5.03(a) Basic Employer
Contributions   5.01 Basic Employer Contribution Account   8.01 Contribution
Percentage   6.03(b) Deferral Election   4.01 Direct Rollover   14.06
Distributee   14.06 Dollar Limitation   4.02(a) Elective Deferrals   4.02(a)
Eligible Retirement Plan   14.06 Eligible Rollover Distribution   14.06 Employee
Contribution Account   8.01 Excess Deferrals   4.02(a) Insurance Company   7.10
Investment Manager   7.09 Matching Employer Contribution   5.02 Matching
Employer Contribution Account   8.01

9

--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION

        3.01     Eligibility.

        (a)   Every Eligible Employee who was a Participant on December 31, 1988
shall continue to be a Participant.

        (b)   Each other Eligible Employee shall be eligible to become a
Participant on the first day of the first pay period coinciding with or next
following the date on which he has attained age 19 and completed one Year of
Service.

        (c)   An Employee who is not an Eligible Employee on the date he would
otherwise be eligible to become a Participant under subsection (b) shall be
eligible to become a Participant on the first day of the payroll period
coincident with or next following the date on which he thereafter becomes an
Eligible Employee.

        3.02     Application to Participate.    Each Eligible Employee meeting
the requirements of Section 3.01 may become a Participant by completing an
enrollment form, as provided by the Committee, indicating the amount of his
Basic Employer Contribution as specified in Section 4.01 and his authorization
to his employer to withhold such amounts from his Earnings and pay the same into
the Trust as soon as practicable following the end of the pay period in which
they are withheld. Such Eligible Employee may also make an investment
designation at the same time, in accordance with Section 7.03.

        3.03     Participation after Reemployment or Break in Service.

        When a Participant or any other Eligible Employee who has met the
requirements of Section 3.01 and would become a Participant upon complying with
Section 3.02 terminates employment and is subsequently reemployed by a
Participating Company, he shall be eligible to become a Participant by complying
with Section 3.02 on the first day of the first pay period next beginning after
the later of: (i) his date of rehire; or (ii) the date he becomes an Eligible
Employee.

        3.04     Transition Rule.    For purposes of Section 3.01(c), each
Employee shall receive credit for service prior to January 1, 1986 as follows:

        (a)   An Employee credited with one full year of Vesting Service prior
to January 1, 1986 shall be deemed thereby to have met the service requirement
of Section 3.01(c).

        (b)   An Employee credited with a fraction of a year of Vesting Service
shall be entitled to a number of Hours of Service determined by crediting
forty-five (45) Hours of Service to each 7/365 of a year of Vesting Service
credited to such Employee. Such Hours of Service shall be credited to the Plan
Year beginning January 1, 1986.

ARTICLE IV

PARTICIPANT DEFERRALS

        4.01     Deferral Election.

        (a)   Effective January 1, 1987 through December 31, 1993, subject to
subsections (c) and (d), each Participant may execute a Deferral Election and
thereby elect to have the Participating Company which is his employer reduce the
amount of Earnings for each pay period by an amount equal to: (i) a multiple of
1% of such Earnings before reduction, rounded to the next higher whole dollar,
but not more than 6% of such unreduced Earnings; plus (ii) if the percentage
elected under clause (i) is 6%, an additional specified dollar amount which in
the aggregate does not exceed $2,000 annually and contribute an equal amount to
the Plan pursuant to Section 5.01 as a Basic Employer Contribution on such
Participant's behalf.

10

--------------------------------------------------------------------------------

        (b)   Effective January 1, 1994, subject to subsections (c) and (d),
each Participant may execute a Deferral Election and thereby elect to have the
Participating Company which is his employer reduce the amount of Earnings for
each pay period by an amount equal to a multiple of 1% of such Earnings before
reduction, rounded to the next higher whole dollar.

        (c)   No Participant may defer for a Plan Year an amount greater than
the smallest of:

        (1)  The applicable Dollar Limitation as defined in Section 4.02(a);

        (2)  In the case of a Participant who received a withdrawal under
Section 9.02 in the prior year, the reduced dollar limitation described in
Section 9.02(b)(5); or

        (3)  In the case of a Highly Paid Participant, such amount as the
Committee determines during the course of such Plan Year, on the basis of
reasonable estimates as to the Basic Employer Contributions of all Participants,
will enable the Plan to comply with Section 6.01.

        Notwithstanding any other provision of the Plan, effective for Plan
Years beginning on and after January 1, 2002, the portion of a Qualified
Participant's Basic Employer Contributions for a Plan Year that is attributable
to the Code Section 414(v) Adjustment, determined on a Plan Year basis, is not
taken into account in determining compliance with (i) the percentage limitation
on Earnings described in Section 4.01(a), (ii) the Dollar Limit described in
Section 4.02(a), (iii) the Annual Additions limitation described in
Section 5.03(a), or (iv) the nondiscrimination test applicable to Basic Employer
Contributions described in Section 6.01. For purposes of this Section 4.01(c), a
"Qualified Participant" refers to an Employee who attains age 50 before the
close of the Plan Year to which his or her Basic Employer Contributions relate.
The Code Section 414(v) Adjustment refers to the applicable dollar amount
described in Code Section 414(v)(2)(B) by which limitations otherwise applicable
to a Participant's Deferral Election are increased so that the Plan is not
treated as failing to satisfy its provisions implementing Code
Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416, as applicable, solely
on account of contributions made consistent with such adjustment.
Notwithstanding any other provision of the Plan, no Deferral Election that takes
into account the Code Section 414(v) Adjustment will become effective prior to
the first payroll period ending in April 2002.

        (d)   The election made by a Participant under this section will be
automatically suspended during such time as a Participant is a Suspended
Participant. At such time as a Participant ceases to be a Suspended Participant,
the Participant may make a new Deferral Election under this Section and a new
investment designation under Section 7.01.

        4.02     Dollar Limitation.

        (a)   For purposes of this Section:

        (1)  "Dollar Limitation" means the sum of $7,000, or such greater amount
as may be specified by the Internal Revenue Service pursuant to
Section 402(g)(5) of the Code.

        (2)  "Elective Deferrals" means such contributions under a qualified
cash or deferred arrangement (including Basic Employer Contributions to this
Plan), a simplified employee pension plan, or an annuity contract as are
described in Section 402(g)(3) of the Code.

        (3)  "Excess Deferrals" means, with respect to a particular calendar
year, the amount by which a Participant's Elective Deferrals exceed the
applicable Dollar Limitation. Any Basic Employer Contributions for the Plan Year
beginning with or within such taxable year previously distributed to the
Participant under Section 6.02(a) shall reduce the amount of such Participant's
Excess Deferrals.

        (b)   The total amount of Elective Deferrals for a Participant for any
Plan Year shall not exceed the Dollar Limitation for such year.

11

--------------------------------------------------------------------------------

        (c)   To the extent that a Participant has made Excess Deferrals to this
Plan for a calendar year the amount of such Excess Deferrals (together with
income thereon) shall be distributed to the Participant no later than the
April 15 following the end of the Plan Year during which such Excess Deferral is
made.

        (d)   If a Participant notifies the Committee in writing no later than
the first March 1 following the close of the Participant's taxable year that
such Participant's aggregate Elective Deferrals (to all plans maintained by all
employers, whether or not Affiliated Companies) for such taxable year exceeded
the Dollar Limitation and specifies the portion of such excess allocated to his
Participant's Pre-Tax Account, the portion of the excess so allocated shall be
treated as an Excess Deferral and shall be distributed to the Participant
(together with income thereon) no later than the April 15 following the end of
his taxable year during which such excess elective deferrals were made. The
Committee may require satisfactory proof that excess elective deferrals were
made before distributing any amount to the Participant under this subparagraph.

        (e)   For purposes of this Section, income on distributed Excess
Deferrals shall be determined as follows:

        (1)  Divide: (i) the amount of Excess Deferrals being distributed to the
Participant by (ii) the balance of the Participant's Pre-Tax Account as of the
end of the Plan Year adjusted to exclude the year's investment experience by
reducing such balance by the gain allocable to such amount for the year and
increasing such balance by the loss allocable to such amount for the year; then

        (2)  Multiply the result found in (1) by the following percentage:

Date of Distribution


--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

Before January 15   100% January 16 to February 15   110% February 16 to March
15   120% March 16 to April 15   130%

        4.03     Employee Election of Contribution Rate.    Subject to
Section 4.02, each Participant may elect to change his Basic Employer
Contribution rate as of: (i) the first pay period following an Accounting Date;
or (ii) such other pay period as the Committee may permit, by giving prior
written notice of such change to his employer no later than 10 days prior to the
beginning of such pay period.

        4.04     Suspension of Basic Employer Contributions.    A Participant
may terminate his Basic Employer Contribution election as of the first pay
period in any month by giving written notice to his employer no later than
10 days prior to the beginning of such pay period. Such termination and
suspension may last indefinitely or may be revoked at any time. A Participant
having so terminated and suspended may make a new Basic Employer Contribution
election effective with any pay period by giving written notice to his employer
at least 10 days prior to the beginning of such pay period.

ARTICLE V

EMPLOYER CONTRIBUTIONS

        5.01     Basic Employer Contributions.    A Participating Company shall
contribute to the Plan on behalf of each Participant who is employed by it at
any time during a payroll period an amount equal to the Basic Employer
Contribution elected by such Participant with respect to his or her Earnings for
such payroll period that are attributable to service for such Participating
Company.

12

--------------------------------------------------------------------------------

        5.02     Matching Employer Contributions.

        (a)   Subject to subsections (b), (c) and (d), Section 5.03, and
Article VI, each Participating Company shall, with respect to each Participant
employed by it during a payroll period, contribute to the Trust in cash a
Matching Employer Contribution in an amount determined by multiplying (i) the
aggregate amount of Basic Employer Contributions (other than any such
contributions attributable to the Code Section 414(v) Adjustment) not in excess
of 6% of a Participant's Earnings actually allocated to such Participant's Basic
Employer Contribution account for such payroll period by reason of employment
with such Participating Company by (ii) a percentage determined by reference to
such Participant's years of Seniority Service as of the end of such Plan Year as
follows:

Seniority Service


--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

1-4 years   25% 5-9 years   50% 10 years or more   75%

        (b)   With respect to Participants employed by the Company and its
Related Companies, the Board may, at its option, suspend the Matching Employer
Contributions if it determines that good business reasons for such suspension
exist. With respect to any Participating Company not subject to the preceding
sentence, the board of directors or managing general partner of such
Participating Company may, in its discretion, suspend Matching Employer
Contributions if it determines that good business reasons for such suspension
exist.

        (c)   Notwithstanding subsection (a), in the event that Basic Employer
Contributions initially allocated to a Participant's Basic Employer Contribution
Account are distributed pursuant to Section 4.02 or 6.02 prior to any allocation
of Matching Employer Contributions with respect thereto, then no Matching
Employer Contributions shall be contributed with respect to such Basic Employer
Contributions. Any Matching Employer Contributions paid to the Trustee with
respect to such Basic Employer Contributions shall be returned to the
contributing Employer.

        5.03     Limitation on Annual Additions.

        (a)   For purposes of this Section 5.03, the term "Annual Addition"
shall mean for any Plan Year: (i) the aggregate amount credited to the
Participant's Matching Employer Contribution and Basic Employer Contribution
Accounts under this Plan (and the Participant's accounts under any other defined
contribution plan of the Participating Company employing such Participant or any
Related Company) by reason of employer contributions (including any Special
Contribution described in Section 6.08) and forfeitures; (ii) the Participant's
voluntary contributions to any other defined contribution plan of the
Participating Company or any of its Related Companies; (iii) contributions to an
individual medical account (as defined in Section 415(l) of the Code) for a
Participant as part of a defined benefit plan; and (iv) for purposes of the
application of the dollar limit of clause (i) of subsection (b) to a Participant
who is a Key Employee, as defined in Section 416(i) of the Code, with respect to
such Plan Year or any preceding Plan Year, any amount paid or accrued to such
Participant's account under a welfare benefit fund pursuant to Section 419A(d)
of the Code. No amounts contributed by reason of rollover from another qualified
plan shall be included in the Annual Addition.

Notwithstanding the preceding sentence:

        (I)  In determining the Annual Addition for any Plan Year prior to 1987
for purposes of Section 5.03(a), a Participant's own after-tax contributions
shall be taken into account only to the extent of the lesser of: (i) such
contributions in excess of six percent (6%) of such Participant's Remuneration
for such Plan Year; or (ii) one-half (1/2) of such contributions;

13

--------------------------------------------------------------------------------

        (II)  Basic Employer Contributions distributed to a Participant pursuant
to Section 4.02 or 6.02 shall be disregarded in determining such Participant's
Annual Additions; and

        For limitation years beginning on and after January 1, 2002, any amount
attributable to a Code Section 414(v) Adjustment described in Section 4.01(c) is
not taken into account as an Annual Addition.

        (b)   Effective for Plan Years beginning on and after January 1, 2002,
the total Annual Addition to the Accounts of a Participant employed by any
Participating Company or any of its Related Companies, under this Plan and any
other defined contribution plan of such Participating Company or any of its
Related Companies, shall not for any such Plan Year exceed the lesser of forty
thousand dollars ($40,000) indexed as described in Code Section 415(d) or one
hundred percent (100%) of a Participant's Remuneration from such Participating
Company and Related Companies for such Plan Year. For Plan Years beginning prior
to 2002, the total Annual Addition to the Accounts of a Participant employed by
any Participating Company or any of its Related Companies, under this Plan and
any other defined contribution plan of such Participating Company or any of its
Related Companies shall not for any such Plan Year exceed the lesser of (i) or
(ii) where (i) is thirty thousand dollars ($30,000) indexed as described in Code
Section 415(d) or, for limitation years beginning before 1995, one-fourth (1/4)
of the dollar limitation in effect under Section 415(b)(1)(A) of the Code for
such Plan Year, if greater than $30,000, and (ii) is twenty-five percent (25%)
of the Participant's total Remuneration from such Participating Company and
Related Companies for such Plan Year.

        (c)   For purposes of this Section, an amount shall be credited to a
Participant's Account under this Plan and to a Participant's accounts under any
other defined contribution plan of an Affiliated Company for a Plan Year if,
with respect to employer contributions (including salary deferral
contributions), such contributions are made during the Plan Year or no later
than 30 days following the end of the taxable year (including extensions) with
or within which the Plan Year ends.

        (d)   For purposes of this Section, an amount shall be credited to a
Participant's Account under this Plan and to a Participant's accounts under any
other defined contribution plan of an Affiliated Company for a Plan Year if,
with respect to the Participant's own contributions, such contributions are made
during the Plan Year or no later than 30 days following the end of such Plan
Year.

        5.04     Compliance with the Limitation.    In the event that the Annual
Addition to the Accounts of a Participant would for any Plan Year exceed the
limitations of Section 5.03(b), the actions specified below shall be taken in
the order listed and only to the extent necessary to satisfy the applicable
limitations of Sections 5.03(b):

        (a)   First, the Participant's accrued benefits under the Retirement
Plan attributable to service with the Participating Company employing him or any
of its Related Companies, or under any other defined benefit plan of such
Participating Company or any of its Related Companies, to the extent not already
distributed therefrom in the form of an annuity contract or otherwise, shall be
limited or reduced.

        (b)   Then, if any Special Contribution made pursuant to Section 6.08
has been allocated to the Basic Employer Contribution Account of the
Participant, such Special Contribution shall be allocated pro rata to the Basic
Employer Contribution Accounts of other Participants receiving such Special
Contributions;

        (c)   Then, the Participant's Basic Employer Contributions for the Plan
Year shall be limited, or to the extent already made, distributed to the
Participant with gains or earnings thereon as a current cash payment.

14

--------------------------------------------------------------------------------




        (d)   Then, if the Participating Company employing such Participant or
any Related Company has not made its Matching Employer Contribution to the Plan
prior to the time a distribution of the Participant's share of the Basic
Employer Contribution is effected (under subsection (c) above), the Matching
Employer Contribution of such entity for the Plan Year shall be reduced to take
into account such distribution, and no reallocation of the Matching Employer
Contribution of such entity shall be required.

        (e)   Then, to the extent that a Matching Employer Contribution was made
to such Participant's Matching Employer Account by the Participating Company
employing him or any Related Company based on the amount of any Basic Employer
Contribution distributed in accordance with subsection (c), such contribution
shall be used to reduce the Matching Employer Contributions for other
Participants employed by such entity for the Plan Year to the extent possible.
Any excess Matching Employer Contributions shall be held unallocated in a
suspense account and used to reduce the Matching Employer Contributions of such
entity for the next Plan Year (and succeeding Plan Years as necessary). No
profits or losses attributable to the assets of the Trust shall be allocated to
such a suspense account, nor shall any Employer Contributions be made, while a
balance remains in a suspense account, by the entity to which such balance
pertains or any of its Related Companies. If the Plan terminates, any
unallocable balance remaining in a suspense account shall revert to the Company.

        (f)     Finally, the Annual Addition to the Participant's accounts under
any other qualified defined contribution plan maintained by the Participating
Company employing him or any Related Company shall be reduced in accordance with
the applicable provisions of such plan.

        5.05     Return of Contributions.    Assets held in the Trust Fund shall
be held for the exclusive benefit of Participants and their Beneficiaries, and
such assets may never revert to or inure to the benefit of any Participating
Company except under the following conditions:

        (a)   If the Internal Revenue Service shall deny a deduction for any
part of a Basic Employer Contribution or Matching Contribution made by any
Participating Company, the amount of the contribution for which no deduction is
allowed shall be returned to such Participating Company within one (1) year of
such disallowance, whether by agreement with the Internal Revenue Service or by
final decision of a court of competent jurisdiction. Earnings of the Plan
attributable to such a contribution may not be returned to the Participating
Company, but any losses attributable to such a contribution shall reduce the
amount returned;

        (b)   If within one (1) year of making a contribution to the Plan, a
Participating Company or the Committee certifies that such contribution was made
under mistake of fact, the Trustee shall upon the direction of the Committee
before the expiration of such year return such contribution to the Participating
Company that made such contribution;

        (c)   Any balance remaining in the suspense account described in
Section 5.03(e) upon the termination of the Plan shall with respect to the
Participating Company contributing such balance and all Related Companies be
returned by the Trustee to such Participating Company; and

        (d)   If Basic Employer Contributions are refunded to a Participating
Company in accordance with subsections (a) or (b), such contributions, together
with the refunded earnings thereon (if any), shall be paid by such Participating
Company to the affected Participants on whose behalf they were made, subject to
satisfaction of all applicable federal and state withholding requirements.

        5.06     Rollover Contributions.

        (a)   Subject to the nondiscrimination provisions of Sections 401(a)(4)
and 401(a)(26) of the Code, the Committee may authorize the Trustee to accept a
Rollover Contribution. A Rollover Contribution must be made in cash and must be
attributable to a distribution from a plan qualified

15

--------------------------------------------------------------------------------

under Code Section 401(a) or Code Section 403(a), excluding after-tax
contributions; an annuity contract described in Code Section 403(b), excluding
after-tax contributions; or an eligible plan under Code Section 457(b) that is
maintained by a state, political subdivision of a state. Prior to accepting a
Rollover Contribution, the Committee may require the Eligible Employee to
establish, and to provide, at the Eligible Employee's expense, an opinion of
counsel satisfactory to the Company that the proposed Rollover Contribution is
attributable to a qualified total distribution.

        (b)   A Rollover Contribution shall be held in the Participant's
Rollover Account, shall be accounted for separately, shall be fully vested, and
shall be treated for all other Plan purposes except for Section 5.03 of the
Plan, as though it were attributable to a Company contribution other than a
401(k) contribution.

        (c)   An Eligible Employee who makes a Rollover Contribution shall
become a Participant as of the date of such contribution even if he or she had
not previously become a Participant. Such an Eligible Employee shall become a
Participant only for the purposes of such Rollover Contribution and shall not be
eligible to share in any Company contributions until he or she becomes a
Participant in accordance with Section 3.01.

ARTICLE VI

NONDISCRIMINATION REQUIREMENTS FOR BASIC EMPLOYER
CONTRIBUTIONS AND MATCHING EMPLOYER CONTRIBUTIONS

        6.01     Limitation on Basic Employer Contributions.

        (a)   With respect to any Plan Year, the Actual Deferral Percentage (as
defined in subsection (b)) of the group consisting of all Highly Paid
Participants for such Plan Year shall not exceed the greater of:

        (1)  125 percent of the prior year's Actual Deferral Percentage for the
group of all non-Highly Paid Participants for the prior Plan Year.

        (2)  The lesser of: (i) 200 percent of the prior year's Actual Deferral
Percentage for the group of all non-Highly Paid Participants for the prior Plan
Year; or (ii) the prior year's Actual Deferral Percentage for the group of all
non-Highly Paid Participants for the prior Plan Year plus two (2) percentage
points.

        Notwithstanding the foregoing, the Employer has the right to elect and
amend the Plan to use current year data for determining the deferral percentage
for all non-Highly Paid Participants.

        (b)   The "Actual Deferral Percentage" for a specified group of
Employees for a Plan Year means the average of the ratios (calculated separately
for each Employee in such group) of (1) to (2), where:

        (1)  Is the amount of Basic Employer Contributions actually allocated
for the Plan Year to the Basic Employer Contribution Account of each Employee in
such group, adjusted as follows:

        (i)    Reduced (in the case of any non-Highly Paid Participant) by the
amount of any excess Basic Employer Contribution previously distributed to such
Employee as described in Section 4.02;

        (ii)  Increased by any amount designated by the Committee pursuant to
subsection (c)(1) which is allocated to such Employee's Basic Employer
Contribution Account for such Plan Year;

        (iii)  Increased by any qualified nonelective contributions designated
by the Committee under subsection (c)(2) and allocated to such Employee's
accounts;

16

--------------------------------------------------------------------------------




        (iv)  Reduced by the amount of such Employee's Basic Employer
Contributions taken into account in determining Contribution Percentages
pursuant to Section 6.03(d); and

        (v)  Reduced by any amount distributed to such Employee as described in
Section 6.02(a); and

        (2)  Is the Remuneration of such Employee for the Plan Year, provided,
however, that with respect to any Plan Year beginning before January 1, 1990,
amounts paid to an Employee on account of any period when he is not eligible to
make a Deferral Election shall be excluded.

For purposes of the foregoing:

        (I)  For Plan Years after December 31, 1984 and before January 1, 1987,
the Actual Deferral Percentage of Participants who are eligible to participate
in another cash or deferred arrangement maintained by any Affiliated Company
shall be determined by treating all the cash or deferred arrangements in which
he is eligible to participate as one arrangement and if the arrangements have
different Plan Years, the arrangements shall be treated as a single arrangement
with respect to the Plan Years ending with or within the same calendar year.

        (II)  The Committee shall take other plans of the Affiliated Companies
into account to the extent provided in Section 6.06(a).

        (III) Amounts shall be treated as allocated for the Plan Year if:
(i) they are actually paid to the Trust no later than the end of the
twelve-month period immediately following the Plan Year to which they relate;
(ii) the allocation of such amounts to an Employee's account is not contingent
upon his participation in the Plan or performance of services on any date after
the end of such Plan Year; and (iii) such amounts relate to Earnings that
either: (A) would have been received by the Employee but for his Deferral
Election; or (B) is attributable to services performed by the Employee in the
Plan Year and, but for the Employee's Deferral Election, would have been
received by the Employee within two and one-half (21/2) months after the close
of the Plan Year.

        (IV) For Plan Years beginning after December 31, 1988, percentages shall
be calculated to the nearest one-hundredth of one percent.

        For Plan Years beginning after December 31, 2001, any amount
attributable to a Code Section 414(v) Adjustment for a Qualified Participant
(both as defined in Section 4.01(c)) is not taken into account in the Actual
Deferral Percentage of a Qualified Participant.

        (c)   For purposes of computing Actual Deferral Percentages for any Plan
Year, the Committee may elect to take into account any or all of the following—

        (1)  Any Special Contribution made under Section 6.08 and designated by
the Employer to be so taken into account.

        (2)  Any qualified nonelective contributions described in
Section 6.06(b), provided that: (i) the amount of such contributions so taken
into account is not taken into account for purposes of Section 6.03(b) and
satisfies the requirements of Section 401(a)(4) of the Code; and (ii) the use of
such contributions for purposes of this Section 6.01 does not have the effect of
increasing the difference between the Actual Deferral Percentage for Highly Paid
Participants and the Actual Deferral Percentage for non-Highly Paid
Participants.

17

--------------------------------------------------------------------------------



        6.02     Remedial Distributions of Basic Employer Contributions.

        (a)   To the extent required for compliance with the condition set forth
in Section 6.01(a) for a Plan Year, taking into account, to the extent
determined by the Committee, amounts described in Section 6.01(c), the Committee
shall direct the Trustee to distribute, in cash, such Basic Employer
Contributions as determined under subsection (b). Such distribution shall
include income calculated as described in Section 6.06(c).

        (b)   For Plan Years commencing on or after January 1, 1997, excess
Basic Employer Contributions are allocated to the Highly Paid Participants with
the largest dollar amount of Basic Employer Contributions taken into account in
Section 6.01(a) above, for the year in which the excess arose, beginning with
the Highly Paid Participant with the largest dollar amount of such Basic
Employer Contributions and continuing in descending order until the entire
excess amount has been allocated. For purposes of the preceding sentence, the
"largest dollar amount" is determined after distribution of any Excess Deferrals
as described in Section 4.02. Unmatched Basic Employer Contributions will be
distributed before matched Basic Employer Contributions. If matched Basic
Employer Contributions also must be distributed, they will be accompanied by a
proportionate share of Matching Employer Contributions. Excess Basic Employer
Contributions are equal to the excess of (i) over (ii) where (i) is the amount
of Basic Employer Contributions made on behalf of Highly Paid Participants for
the Plan Year and (ii) is the maximum amount of such contributions that could be
made on behalf of Highly Paid Participants for the Plan Year determined by
hypothetically reducing each Highly Paid Participant's Basic Employer
Contributions to the extent necessary to satisfy the test in Section 6.01(a),
starting with the Highly Paid Participant with the highest Deferral Percentage.

        (c)   The distribution described in subsection (a) shall be made during
the period beginning with the first day after the close of the Plan Year for
which such Basic Employer Contributions were made and ending two and one-half
(21/2) months following the close of such Plan Year; provided, however, that a
failure to make such distribution before the end of such period shall not cause
the Plan to be treated as failing to satisfy the requirements of Section 401 of
the Code if such distribution is made before the end of the Plan Year following
the Plan Year for which such Basic Employer Contributions were made.

        6.03     Limitation on Matching Contributions.

        (a)   With respect to any Plan Year, the Contribution Percentage (as
defined in subsection (b)) of the group consisting of all Highly Paid
Participants for such Plan Year shall not exceed the greater of:

        (1)  125 percent of the prior year's Contribution Percentage for the
group of all non-Highly Paid Participants for the prior Plan Year.

        (2)  The lesser of: (i) 200 percent of the prior year's Contribution
Percentage for the group of all non-Highly Paid Participants for the prior Plan
Year; or (ii) the prior year's Contribution Percentage for the group of all
non-Highly Paid Participants for the prior Plan Year plus two (2) percentage
points.

        Notwithstanding the foregoing, the Employer has the right to elect and
amend the Plan to use current year data for determining the contribution
percentage for all non-Highly Paid Participants.

18

--------------------------------------------------------------------------------

        (b)   The "Contribution Percentage" for a specified group of Employees
for a Plan Year means the average of the ratios (calculated separately for each
Employee in such group) of (1) to (2), where:

        (1)  Is the amount of Matching Employer Contributions and forfeitures
allocated to the Participant's Matching Employer Contribution Account for such
Plan Year, adjusted as follows:

        (i)    Increased by any amount designated by the Committee pursuant to
subsection (c)(1) and allocated to the Basic Employer Contribution Account of
such Employee for such Plan Year;

        (ii)  Increased by any qualified nonelective contributions designated by
the Committee under subsection (c)(2) and allocated to such Employee's account;

        (iii)  Decreased by any amount distributed to such Employee pursuant to
Section 6.04(b);

        (2)  Is the Remuneration of such Employee for the Plan Year, provided,
however, that with respect to any Plan Year beginning before January 1, 1990,
amounts paid to an Employee on account of any period when he is not eligible to
make a Deferral Election shall be excluded.

For purposes of the foregoing:

        (I)  The Committee shall take other plans of the Affiliated Companies
into account to the extent provided in Section 6.06(a).

        (II)  A Matching Contribution shall be taken into account for a Plan
Year only if: (i) it is allocated to the Participant's Matching Employer
Contribution Account as of a date within the Plan Year; (ii) it is actually paid
to the Trust no later than the end of the twelve-month period immediately
following such Plan Year; and (iii) it is made on behalf of an Employee on
account of his Basic Employer Contributions for such Plan Year.

        (III) For Plan Years beginning after December 31, 1988, percentages
shall be calculated to the nearest one-hundredth of one percent.

        (c)   For purposes of computing Contribution Percentages for any Plan
Year, the Committee may elect to take into account either of the following:

        (1)  Any Special Contribution made under Section 6.08 and designated by
the Employer to be so taken into account; or

        (2)  Any qualified nonelective contributions described in
Section 6.06(b) provided that (i) the amount of such contributions so taken into
account is not taken into account for purposes of Section 6.01(b) and satisfies
the requirements of Section 401(a)(4) of the Code, and (ii) the use of such
contributions for purposes of this Section 6.03 does not have the effect of
increasing the difference between the Contribution Percentage for Highly Paid
Participants and the Contribution Percentage for non-Highly Paid Participants.

        (d)   For purposes of computing Contribution Percentages for any Plan
Year, the Committee may elect to take into account any Basic Employer
Contributions (or any elective deferrals under any other qualified cash or
deferred arrangement maintained by any Affiliated Company), provided that—

        (1)  Those Basic Employer Contributions (or elective deferrals under
another plan), if any, not so taken into account fulfill the condition of
Section 6.01(a) without regard to Section 6.01(c), and

19

--------------------------------------------------------------------------------

        (2)  The requirements of Section 6.01(a) (without regard to
Section 6.01(c)) are met by such Basic Employer Contributions (or elective
deferrals under another plan) separately and are met in the aggregate by all
Basic Employer Contributions (or elective deferrals under another plan).

        (3)  For Plan Years beginning after December 31, 1988, the plan year of
the plan under which such elective deferrals are made is the same as the Plan
Year.

        6.04     Remedial Distributions of Matching Contributions.

        (a)   To the extent required for compliance with the condition set forth
in Section 6.03(a) for a Plan Year, taking into account, to the extent
determined by the Committee, the amounts described in Section 6.03(c), the
Committee shall direct the Trustee to distribute, in cash, such Matching
Contributions as are determined under subsection (b). Such distribution shall
include income calculated as described in Section 6.06(c).

        (b)   For Plan Years commencing on or after January 1, 1997, excess
Matching Contributions are allocated to the Highly Paid Participants with the
largest dollar amounts of Matching Contributions taken into account in
Section 6.03(a) above, for the year in which the excess contributions arose,
starting with the Highly Paid Participant with the largest dollar amount of such
Matching Contributions and continuing in descending order until the entire
excess amount has been allocated. Excess Matching Contributions are equal to the
excess of (i) over (ii) where (i) is the amount of Matching Contributions made
on behalf of Highly Paid Participants for the Plan Year and (ii) is the maximum
amount of such contributions that could be made on behalf of Highly Paid
Participants for the Plan Year determined by hypothetically reducing each Highly
Paid Participant's Matching Contributions to the extent necessary to satisfy the
test in Section 6.03(a), starting the Highly Paid Participant with the highest
Contribution Percentage.

        (c)   The distribution described in subsection (a) shall be made during
the period beginning with the first day after the close of the Plan Year for
which such Matching Contributions were made and ending two and one-half (21/2)
months following the close of such Plan Year; provided, however, that a failure
to make such distribution before the end of such period shall not cause the Plan
to be treated as failing to satisfy the requirements of Section 401 of the Code
if such distribution is made before the end of the Plan Year following the Plan
Year for which such contributions were made.

        6.05     Reserved.

        6.06     Further Discrimination Test Requirements.    For purposes of
this Article:

        (a)   Aggregation of Plans.

        (1)  If the Committee so elects and if this Plan and other plan
maintained by any Affiliated Company (the "other plan") are treated as a single
plan for purposes of Section 401(a)(4) or 410(b) (other than
Section 410(b)(2)(A)(ii) as in effect for plan years beginning after 1988) of
the Code, then, except as provided in subsection (a)(2):

        (i)    The cash or deferred arrangements under such plans shall be
treated as a single arrangement for purposes of Section 6.01(a) of the Plan and
Sections 401(a)(4), 401(k), and 410(b) of the Code, and

        (ii)  All employee contributions and matching contributions are to be
treated as made under the same plan for purposes of Section 6.03(a) of the Plan
and Sections 401(a)(4), 401(m), and 410(b) of the Code.

20

--------------------------------------------------------------------------------




        (2)  Notwithstanding subsection (a)(1), for Plan Years beginning after
December 31, 1988:

        (i)    Contributions and allocations under an employee stock ownership
plan described in Section 4975(e)(7) of the Code shall not be combined with
contributions or allocations under any plan not so described; and

        (ii)  Plans may be aggregated under this subsection only if they have
the same plan year.

        (b)   Qualified Nonelective Contributions.    The Committee may elect to
take into account nonelective employer contributions under any other plan
sponsored by any Affiliated Company if all of the following are satisfied:

        (1)  Such contributions are: (i) fully vested; and (ii) are not
distributable earlier than the employee's retirement, death, disability,
separation from service, an event described in Section 401(k)(10) of the Code,
(in the case of a profit-sharing or stock bonus plan) the employee's attainment
of age 591/2 or (for Plan Years beginning before January 1, 1989) hardship.

        (2)  Such contributions: (i) satisfy the requirements of
Section 401(a)(4) of the Code, both with and without including the amount of
such contributions taken into account under this subsection; and (ii) are not
taken into account in determining whether any other contributions or benefits
satisfy Section 401(a)(4) or 401(k)(3) of the Code.

        (3)  Such contributions: (i) are actually paid to the trust under such
plan no later than the end of the twelve-month period immediately following the
plan year to which the contribution relates; and (ii) are allocated to the
accounts of participating employees under the plan without regard to the
employee's participation in the plan or performance of services on any date
subsequent to the end of the plan year to which such contribution relates;
provided that, for plan years beginning after December 31, 1988, the plan year
of the plan under which such contributions are made is the same as the Plan
Year.

        (c)   Income on Distributed Amounts.    Income on an amount distributed
under this Article VI shall be determined by multiplying such amount by a factor
computed as follows:

        (1)  Divide the amount distributed by the balance, as of the end of the
Plan Year, of the account under the Plan to which such amount was (or would have
been) allocated, adjusted to exclude the year's investment experience by
reducing such year-end balance by the total gain allocable thereto for the year
and increasing such year-end balance by the loss allocable thereto for the year;
then

        (2)  Increase the result found in paragraph (1) by ten percent (10%) for
each calendar month beginning with the day after the end of the Plan Year for
which such amount was distributed and ending with the date of the distribution;
provided, however, that a distribution occurring on or before the fifteenth day
of the month will be treated as having been made on the last day of the
preceding month, and a distribution occurring after such fifteenth day will be
treated as having been made on the first day of the next month.

        6.07     Multiple Use Limitation.    The Provisions describing the
Multiple Use Limitation in this Section 6.07 are repealed for Plan Years
beginning on and after January 1, 2002.

        (a)   If both the Actual Deferral Percentage and the Contribution
Percentage do not satisfy the basic limitations set forth in Sections 6.01(a)(1)
and 6.03(a)(1) and one or more Highly Paid Participants are eligible to have
Basic Employer Contributions made on their behalf and to have Matching
Contributions made on their behalf, then the sum of the Actual Deferral
Percentages of

21

--------------------------------------------------------------------------------

Highly Paid Participants plus the sum of the Contribution Percentages of Highly
Paid Participants shall not exceed the greater of:

        (1)  The sum of: (i) 125 percent of the greater of the prior year's
Actual Deferral Percentage or Actual Contribution Percentage for the group of
all non-Highly Paid Participants for the prior Plan Year, plus (ii) two
percentage points plus the lesser of the prior year's Actual Deferral Percentage
or Actual Contribution Percentage for the group of all non-Highly Paid
Participants for the prior Plan Year.

        (2)  The sum of: (i) 125 percent of the lesser of the prior year's
Actual Deferral Percentage or Actual Contribution Percentage for the group of
all non-Highly Paid Participants for the prior Plan Year, plus (ii) two
percentage points plus the greater of the prior year's Actual Deferral
Percentage or Actual Contribution Percentage for the group of all non-Highly
Paid Participants for the prior Plan Year.

        Notwithstanding the foregoing, the Employer has the right to elect and
amend the Plan to use current year data for determining the deferral or
contribution percentage for all non-Highly Paid Participants.

        6.08     Special Contribution.

        (a)   With respect to any Plan Year, a Participating Company may make a
Special Contribution to the Plan, in such an amount and on behalf of such
Participants as it may specify, provided that:

        (1)  Such contributions shall be allocated to the Basic Employer
Contribution Accounts of specified Participants without regard to such
Participants' participation in the Plan or performance of services on any date
subsequent to the end of such Plan Year.

        (2)  Such contributions shall satisfy the requirements of
Section 401(a)(4) of the Code and, except as provided in Section 6.01(b) and
6.03(b), shall not be taken into account in determining whether any other
contributions or benefits satisfy Section 401(a)(4), 401(k)(3), or 401(m) of the
Code.

22

--------------------------------------------------------------------------------



ARTICLE VII

INVESTMENT FUNDS

        7.01     Investment of Contributions.

        (a)   At the direction of the Committee, the Trustee will establish
separate funds to which Participants may direct the investment of their
Accounts. Investment in these funds will be subject to such restrictions and
administrative procedures as are imposed by the Committee, pursuant to its
discretionary authority to administer and interpret the Plan, including, but not
limited to, procedures for investment of amounts for which no investment
direction is given by a Participant.

        (b)   A Participant may indicate his or her investment designation for
future Basic Employer Contributions and Matching Employer Contributions by
giving prior written notice to the Committee on a form provided by the
Committee.

        (c)   A Participant may change his or her investment designation at any
time by written notice to the Committee on a form provided by the Committee,
provided, however, that such change shall apply only with respect to the
investment of Basic Employer Contributions and Matching Employer Contributions
made subsequent to the first pay period beginning after receipt of such notice
by the Committee.

        7.02     Newhall Fund.    At the discretion of the Committee, the Plan
may acquire and hold qualified employer securities as defined in Section 407 of
ERISA ("Depositary Units"). Participants may elect to invest amounts held in
their Accounts in shares of a fund consisting of cash and Depositary Units
("Newhall Fund"), consistent with the investment policy implemented by the
Committee pursuant to its discretionary authority to administer and interpret
the Plan. The Newhall Fund shall be established by the Trustee pursuant to
Section 7.01 of the Plan and shall be subject to such restrictions and
administrative procedures as are imposed by the Committee, pursuant to its
discretionary authority to administer and interpret the Plan.

        7.03     Investment Designation.    Effective July 1, 1994:

        (a)   A Participant may designate up to 100% (in 10% increments) of
future Matching Employer Contributions and up to 30% (in increments of 10%) of
future Basic Employer Contributions be invested in the Newhall Fund. Such
designation shall become effective as soon as practicable following receipt of
the Participant's election by the Committee or its delegate.

        (b)   As of each Accounting Date, a Participant may elect to transfer a
portion of his or her existing funds into the Newhall Fund consistent with the
investment policy and procedures implemented by the Committee, provided the
aggregate value of his or her Accounts invested in the Newhall Fund does not
exceed 30% of the value of his or her Accounts. A transfer that exceeds the
percentage limitation shall be reduced pro rata between the originating
investment funds. The election provided for in the preceding sentence shall be
effective as soon as practicable following receipt of the Participant's election
form by the Committee or its delegate.

        7.04     Transfer of Account Balances Between Funds.    Subject to the
limitations in Section 7.03, as of each Accounting Date, a Participant may elect
to transfer all or a portion (in such percentages as the Committee shall have
authorized pursuant to its discretionary authority to administer and interpret
the Plan) of the current value of his or her Accounts among investment funds.
The election provided for in the preceding sentence shall be made on a form
provided by the Committee which shall be filed by the Participant at least
10 days prior to the effective date of the transfer.

        7.05     Purchase Price.    All acquisitions of Depositary Units by the
Newhall Fund will be effected quarterly from either the Company or on the open
market at the prevailing market price.

23

--------------------------------------------------------------------------------

        7.06     Voting and Tender Offers.

        (a)   A Participant may direct voting of the Depositary Units underlying
the Participant's interest in the Newhall Fund. The Trustee will vote such
Depositary Units in accordance with the directions of Participants, as
communicated in writing to the Trustee.

        (1)  A Participant whose Account is invested in the Newhall Fund will be
notified by the Trustee (or by Company, pursuant to its normal communications
with limited partners) of each occasion for the exercise of voting rights,
within a reasonable time before those voting rights are to be exercised. This
notification will include all the information distributed by the Company to
limited partners generally, regarding the exercise of voting rights.

        (2)  To the extent that a Participant fails to direct the Trustee, in
whole or in part, as to the exercise of voting rights with respect to any
Depositary Units underlying the Participant's interest in the Newhall Fund,
those Depositary Units will not be voted.

        (b)   Subject to (b)(3) below, if the Trustee receives a tender offer to
buy Depositary Units held by the Trustee, a Participant may direct tender of the
of Depositary Units underlying the Participant's interest in the Newhall Fund.
The Trustee will tender such Depositary Units in accordance with the directions
of Participants, as communicated in writing to the Trustee.

        (1)  All Participants entitled to tender Depositary Units held by the
Newhall Fund will be so notified by the Trustee (or by the Company) within a
reasonable time before the right to tender is to be exercised. This notification
will include information received by the Trustee as limited partners, or
distributed by the Company to limited partners generally, regarding their right
to tender.

        (2)  To the extent that a Participant fails to direct the Trustee, in
whole or in part, to tender Depositary Units underlying the Participant's
interest in the Newhall Fund, those Depositary Units will not be tendered.

        (3)  The Trustee will not permit Participants to direct the tender of
Depositary Units, to the extent that the receipt or holding of the property
offered in exchange for the Company Securities would violate any applicable law,
including ERISA. The Committee will make investment decisions regarding any
non-cash property received by the Newhall Fund as a result of a tender.

        (c)   For purposes of this Article VII, the Beneficiary of a deceased
Participant will be treated as though he or she were a Participant.

        7.07     Agreements Relating to Trust.    The assets of the Plan shall
be held pursuant to one or more written agreements with: (i) Trustees, as
described in Section 7.08; (ii) Insurance Companies, as described in
Section 7.10; or (iii) a combination.

        7.08     Establishment of Trust Agreement.    Some or all of the assets
of the Plan may be held pursuant to trust agreements with one or more of the
Trustees; the Trustees shall be such one or more individuals, banks or trust
companies as may be designated by the Committee. Each trust agreement shall
provide for the investment of the trust assets and prescribe the powers, duties,
obligations and functions of the Trustees with respect to the Plan. Each Trustee
shall control and manage the assets of its trust, subject to the terms of its
trust agreement and this Plan. To the extent the provisions of the Plan and the
trust agreement are inconsistent or otherwise in conflict with respect to the
rights, duties or obligations of the Trustee, the provisions of the trust
agreement shall control. The Trustee shall be subject to the direction of any
Investment Manager appointed pursuant to Section 7.09 with respect to
acquisition, retention, or disposition of investments of that portion of the
Trust over which such Investment Manager has been given authority by the
Committee. Each trust agreement shall authorize

24

--------------------------------------------------------------------------------


the Trustee to make deposits in the Trustee's commercial banking department (or
in any other bank or similar financial institution) provided such deposits bear
a reasonable rate of interest.

        7.09     Appointment of Investment Manager.    The Committee, pursuant
to its discretionary authority to administer and interpret the Plan, may appoint
one or more Investment Managers within the meaning of Section 3(38) of ERISA,
and may authorize such Investment Managers to direct the Trustee with respect to
acquisition, retention, or disposition of any specified portion of any
investment fund designated by the Committee, up to the whole thereof. Each such
Investment Manager must be a person (i) who has the power to manage, acquire or
dispose of any assets of the Plan, (ii) who (I) is registered as an investment
adviser under the Investment Advisers Act of 1940 or any successor statute ("the
Act"), (II) is not registered as an investment adviser under the Act by reason
of paragraph (1) of Section 203A(2) of the Act, but is registered as an
investment advisor under the laws of the state (referred to in paragraph (1) of
Section 203A of the Act) in which it maintains its principal office and place of
business, and, at the time the fiduciary last filed the registration form most
recently filed by the fiduciary with such state in order to maintain the
fiduciary's registration under the laws of such state, also filed a copy of such
form with the Secretary of Labor, (III) is a bank as defined in that Act, or
(IV) is an insurance company qualified to manage, acquire or dispose of any
assets of the Plan under the laws of more than one state, and (iii) has
acknowledged in writing that he/she is a fiduciary with respect to the Plan. The
Committee shall notify the Trustee in writing of the appointment of such
Investment Manager and cause such Investment Manager to acknowledge to the
Trustee in writing that such Investment Manager is a fiduciary with respect to
the Plan. If the foregoing conditions are met, such Investment Manager shall
have the power to manage, acquire or dispose of any Trust assets. No Investment
Manager shall issue directions in violation of the Plan or prohibited by the
fiduciary responsibility rules of ERISA.

        7.10     Insurance or Annuity Contracts.    Some or all of the assets of
the Plan may be held pursuant to insurance or annuity contracts or policies with
one or more Insurance Companies which are qualified to do business as an
insurance company under the laws of more than one state. Such contracts or
policies may include a contract providing for or guaranteeing a specified rate
of interest or return. Each contract described in this Section 7.10 may be
executed and held either by a Trustee described in Section 7.08 or, if the
Committee so elects, by the Committee.

        7.11     Expenses of Trust.    The expenses of the Trust, including
those relating to reporting obligations, shall be borne by the Participating
Companies. The fees and expenses of the Trustee, the Insurance Company, and the
Investment Manager, if any, shall be borne by the Participating Companies.
Brokerage fees, commissions, stock transfer taxes and other charges and expenses
incurred in connection with transactions relating to the acquisition or
disposition of property for the Trust and distributions from the Trust, shall be
borne by the Trust assets as specified in Section 12.11. Taxes incurred as a
result of unrelated business taxable income will be charged to the Newhall Fund.

        7.12     Voting of Securities in Trust.    Subject to Section 7.06, each
Trustee and Insurance Company shall have the authority to exercise any voting
rights relating to stock and securities held in its respective portion of the
Trust, except that an Investment Manager may exercise voting rights with respect
to those securities which are managed by such Investment Manager by complying
with such procedures as the Committee or the Trustee shall determine.

25

--------------------------------------------------------------------------------


ARTICLE VIII

ACCOUNTS AND VALUATION

        8.01     Participant Accounts.

        (a)   The Committee shall establish and maintain for each Participant
the following Accounts:

        (1)  Matching Employer Contribution Account—this Account shall be
credited with the Participant's share of all Matching Employer Contributions.

        (2)  Basic Employer Contribution Account—this Account shall be credited
with the Participant's share of all Basic Employer Contributions and any Special
Contribution made pursuant to Section 6.08.

        (3)  Employee Contribution Account—this Account shall be credited with
the value of the Participant's Voluntary Employee Contributions under the Plan
as in effect prior to January 1, 1987.

        (4)  Rollover Account—this Account shall be credited with the
Participant's share of any Rollover Contributions accepted by the Plan.

        (b)   The Committee shall establish and maintain an ESOP Account for
each Participant who was a participant in the ESOP.

        (c)   In the event that a Participant for whom one or more Accounts are
being maintained pursuant to subsection (a) terminates employment and is
subsequently employed by a Participating Company which is not a Related Company
with respect to such Participant's former employer, the Committee shall
establish and maintain separate accounts for such Participant with respect to
his participation in the Plan after his transfer of employment.

        8.02     Crediting of Contributions.    Rollover Contributions and Basic
Employer Contributions shall be credited to a Participant's Account for the
respective Funds as soon as practicable following their receipt by the Trust.

        8.03     Adjustment of Accounts.    As of each Accounting Date, the
Committee shall determine the fair market value of trust assets and shall adjust
each Participant's Accounts as follows:

        (a)   First, all Basic Employer Contributions, Rollover Contributions
and Matching Employer Contributions allocated since the last preceding
Accounting Date and not previously credited to Accounts shall be credited to the
proper Accounts.

        (b)   Next, all withdrawals or distributions made since the last
preceding Accounting Date that have not been charged previously shall be charged
to the proper Accounts.

        (c)   Finally, each Participant's Accounts in each Fund (including the
Accounts of any Suspended Participant), as adjusted pursuant to subsections
(a) and (b), shall be credited with their pro rata share of any increase (or
charged with their pro rata share of any decrease) in the value of that Fund as
of that Accounting Date as compared with the immediately preceding Accounting
Date.

        8.04     Statements.    As soon as practicable after the last Accounting
Date in each Plan Year, the Committee shall furnish each Participant with a
statement showing his Account balances in the respective Funds as of such
Accounting Date.

        8.05     Value of Accounts.    The value of an Account on any date shall
be deemed to be the net credit balance of such Account on the Accounting Date
immediately preceding or coincident with the date as of which such value is to
be determined, increased by any contributions to, and reduced by any
distributions or withdrawals from or forfeitures made with respect to, such
Account since such Accounting Date.

26

--------------------------------------------------------------------------------


ARTICLE IX

WITHDRAWALS PRIOR TO TERMINATION OF EMPLOYMENT

        9.01     Withdrawals from Employee Contribution Account.

        (a)   A Participant who has, at least 30 days prior to an Accounting
Date, given written notice in the manner and upon a form provided by the
Committee may withdraw from his Employee Contribution Account an amount not
exceeding the value of such Account as of such Accounting Date. The amount so
requested shall be paid to such Participant as soon as practicable after such
Accounting Date.

        (b)   Any Participant who makes a withdrawal pursuant to this
Section 9.01 shall become a Suspended Participant for all purposes under the
Plan for a period determined as follows:

        (1)  If such Participant elected to suspend Basic Employer Contributions
under Section 4.04 at the time notice was given under subsection (a) of this
section, a period of 6 months beginning on the date of such election and notice;
or

        (2)  In any other case, a period of 6 months beginning on the date
15 days prior to the Accounting Date specified in subsection (a). Provided,
however, that the suspension shall terminate only upon such Participant's
written notice to his employer that the 6-month suspension period has elapsed.

        9.02     Withdrawals from Basic Employer Contribution Account.

        (a)   A Participant who satisfies the requirements of subsection (b) may
withdraw on a specified date an amount determined in accordance with subsection
(c), provided, however, that such Participant shall incur the suspension
described in Section 9.04.

        (b)   A Participant shall be eligible for an in-service withdrawal if:

        (1)  He certifies to the Committee that the requested withdrawal is on
account of one of the following:

        (i)    Medical expenses (described in Section 213(d) of the Code)
incurred by such Participant, his spouse, or any of his dependents (as defined
in Section 152 of the Code) or necessary for these persons to obtain such
medical care;

        (ii)  Purchase (excluding mortgage payments) of a principal residence
for the Participant;

        (iii)  Payment of tuition, related educational fees, and room and board
expenses, for the next 12 months of post-secondary education for the
Participant, or the Participant's spouse, children, or dependents; or

        (iv)  The need to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage of the employee's principal
residence.

        (2)  He has not received a withdrawal at any time during the preceding
twelve months (or, in the case of a withdrawal for payment of tuition described
in item (3) of subsection (a), he has not received more than two withdrawals in
the preceding twelve months).

        (3)  He has obtained all other distributions and nontaxable (at the time
of the loan) loans available to him under the Plan and any other plan maintained
by any Affiliated Company.

        (4)  His participation in this Plan is suspended pursuant to
Section 9.04, and his participation in each other plan of deferred compensation
maintained by any Affiliated Company is suspended for a 12-month period
beginning on the date of the withdrawal.

27

--------------------------------------------------------------------------------




        (5)  The dollar amount of his Basic Employer Contributions (and
deferrals under any other cash or deferred arrangement maintained by any
Affiliated Company) for the Plan Year following the Plan Year in which the
withdrawal occurs shall not exceed the Dollar Amount (as defined in
Section 4.02(a)(1) for such Plan Year decreased by the amount of his Basic
Employer Contributions for the Plan Year in which the withdrawal occurs.

        (c)   The amount withdrawn by a Participant under this Section 9.02
shall not exceed the amount reasonably required for satisfaction of the need
specified in subsection (b)(1), and further, shall not exceed his Basic Employer
Contribution Account balance as of December 31, 1988, plus the lesser of:
(i) the Participant's Basic Employer Contributions made after December 31, 1988,
without added earnings; or (ii) the current value of those Basic Employer
Contributions made after December 31, 1988 (but not more than the amount of his
Basic Employer Contributions not previously withdrawn).

        (d)   All withdrawals from the Plan will be made in a single sum cash
payment.

        9.03     Withdrawals by Certain Participants.

        (a)   Totally Disabled Participant.    Notwithstanding Section 9.02, no
more than once during a Plan Year, a Totally Disabled Participant who has filed
a written request with the Committee at least 30 days prior to an Accounting
Date may withdraw: (i) up to one hundred percent (100%) of his Basic Employer
Contribution Account; and (ii) provided he has withdrawn or concurrently
withdraws the maximum permissible amount from his Employee Contribution Account
and his Basic Employer Contribution Account, all or such portion as he shall
specify of the Vested Value of his Matching Employer Contribution Account.

        (b)   Participant Over Age 591/2.    Notwithstanding Section 9.02, no
more than once during a Plan Year, a Participant who has attained age 591/2and
who has filed a written request with the Committee at least 30 days prior to an
Accounting Date may withdraw up to one hundred percent (100%) of his Basic
Employer Contribution Account.

        (c)   All withdrawals from the Plan will be made in a single sum cash
payment.

        9.04     Loans to Participants.    Upon approval of his or her
application by the Committee (in accordance with the procedure and criteria set
forth in subsection (a)), a Participant may borrow from the Trust an amount as
specified in subsection (b), upon the terms and conditions set forth in
subsection (d).

        (a)   Procedure and Criteria for Approving Loans.

        (1)  Loans shall be available pursuant to the procedures of this Section
to all Participants who are currently Employees and, to the extent required
under ERISA or the Code (but only to such extent), to other Participants and to
Beneficiaries of deceased Participants (collectively referred to as
"Borrowers").

        (2)  A Borrower requesting a loan shall submit to the Committee a
completed form of application supplied by the Committee, containing the
following information:

        (i)    The dollar amount of the loan requested;

        (ii)  The term of the loan requested, which shall not exceed 5 years;

        (iii)  In the case of a Borrower who is not then an Employee, such
information and/or representations as to the source(s) of funds for repayment of
the loan as the Committee may deem appropriate;

        (iv)  In the case of a Borrower whose Basic Employer Contribution
Account is invested in more than one investment fund or vehicle, the fund or
vehicle from which

28

--------------------------------------------------------------------------------




assets are withdrawn to fund such loan, or, if amounts are to be withdrawn from
more than one fund or vehicle, allocation of loan amounts between such funds or
vehicles; and

        (v)  Such other information as the Committee may specify.

        (b)   Amount of Loan.

        (1)  No loan shall be made for an amount less than $500.

        (2)  No loan shall be made for an amount greater than the smallest of
(i), (ii), or (iii) below.

        (i)    50% of the combined balance of the Borrower's Basic Employer
Contribution Account and Matching Employer Contribution Account (excluding any
unvested portion thereof) as of the preceding Accounting Date, determined after
such balance is reduced by: (I) the amount of any subsequent in-service
withdrawal under Article IX; and (II) the outstanding balance of any prior
loan(s) on the Accounting Date prior to the Funding Date;

        (ii)  The balance of the Borrower's Basic Employer Contributions Account
on the most recent Accounting Date, reduced by: (I) any amount withdrawn from
such Account pursuant to Article IX following such Accounting Date; and (II) the
outstanding balance of any prior loan(s) on such Accounting Date;

        (iii)  $50,000, reduced by the excess, if any, of (I) the Borrower's
highest outstanding loan balance under this Plan and the plans of Affiliated
Companies during the 12 month period ending on the day before the loan is made,
over (II) the Borrower's outstanding loan balance under this Plan and the plans
of Affiliated Companies on the date the loan is made.

        In determining the limitations set forth in clauses (i) and (ii) above,
the Committee may, in its discretion, substitute a more recent date for the most
recent Accounting Date, provided that such substitution shall apply to all loans
made from the date of such Committee action to the next Accounting Date.

        (c)   Funding Loans; Accounting for Loans.

        (1)  Within a reasonable time after receipt of a loan application, the
Committee or its delegate shall approve or disapprove such application. The
Committee shall notify the Borrower of its decision and, if the application is
approved, shall instruct the Trustee to make the loan as soon as administrative
feasible.

        (2)  Upon receipt of instructions as to a Borrower's loan, the Trustee
shall create a Loan Account for such Participant and fund such Loan Account by
transferring assets to it from the Participant's Basic Employer Contribution
Account, commencing with amounts invested in the fund or vehicle as specified by
the Participant.

        (3)  Within a reasonable time after approval of the Participant's loan
application, the Trustee shall disburse the cash balance of the Loan Account to
the Participant upon receipt of his duly executed promissory note (in the form
approved by the Committee). In the case of a Participant with a prior loan
outstanding, the proceeds of the new loan shall first be applied to discharge
the prior loan in full, including principal and accrued interest, and the
balance of the proceeds of the new loan shall then be disbursed to the
Participant.

        (4)  Loan payments when received by the Trust shall be credited to the
Participant's Loan Account and appropriately allocated to principal and interest
and shall be invested in such fund or vehicle as may be designated for all loans
by the Committee, unless otherwise

29

--------------------------------------------------------------------------------




designated by the Participant. As of each pay period, principal from the
Participant's Loan Account, along with interest allocable to such principal,
shall be reallocated to his Basic Employer Contribution Account.

        (d)   Terms and Conditions of Loan.

        (1)  Each loan shall bear interest at a reasonable rate determined from
time to time by the Committee pursuant to written procedures.

        (2)  No loan shall be made for a term in excess of five (5) years.

        (3)  Each loan shall be repaid by periodic payments representing
substantially level amortization of such loan over its term. During any period
in which the Participant is an Employee, the loan shall be repaid by level
payroll deductions. During any period in which the Participant is not an
Employee, the loan shall be repaid by check, with level payments due at the end
of each calendar month. Payment amounts shall be determined by the Committee at
the time of the loan and at any subsequent time when a change in such amounts is
required. Any loan balance may be prepaid without penalty.

        (4)  A Participant's loan shall be secured by his Accounts under the
Plan to the extent of fifty percent (50%) of the aggregate dollar amount
thereof, determined immediately after the loan is made; the remaining balance of
his Accounts shall be unencumbered. In the event of any failure of the
Participant to make a payment within 30 days of the date due, the Trustee shall
enforce such security interest at the earliest time at which the Participant is
entitled to receive a distribution under Section 9.03 or Article XI of the Plan.
In addition, in the event of such a failure to repay, the Committee may direct a
Trustee to exercise every creditor's right at law or equity available to the
Trustee. In the event a Participant whose loan is in default requests a
distribution (including a hardship withdrawal under Section 8.02) from the Plan,
the otherwise distributable amount shall first be applied (but only to the
extent of the security interest described in the first sentence of this
paragraph (4)) to offset the remaining balance of principal and accrued but
unpaid interest under the loan, and only the remaining distributable amount
shall be paid over to the Participant.

        9.05     Suspension.    Any Participant who makes a withdrawal pursuant
to Section 9.02 or 9.03 shall become a Suspended Participant for all purposes
under the Plan for a period of 12 months beginning on the date of receipt of the
withdrawal. Provided, however, that the suspension shall terminate only upon
such Participant's written notice to his employer that the 12-month suspension
period has elapsed.

ARTICLE X

VESTING

        10.01      Vesting.

        (a)   A Participant shall at all times be fully vested in his Employee
Contribution Account, his Rollover Account, his Basic Employer Contribution
Account and his ESOP Account, if any.

        (b)   Each Participant with an Hour of Service on or after January 1,
1989 shall be fully vested in his Matching Employer Contribution Account.

        (c)   The vesting in the Matching Employer Contribution Account of any
Participant with no Hour of Service after December 31, 1988 shall be determined
in accordance with the Plan as in effect when he had his last Hour of Service.

30

--------------------------------------------------------------------------------




ARTICLE XI

DISTRIBUTIONS

        11.01      General.    Upon the termination of employment of a
Participant (severance from employment with respect to distributions on and
after January 1, 2002), except by death:

        (a)   If the Participant's Vested Value does not exceed $3,500 ($5,000
on and after July 15, 1998), such Vested Value shall be distributed to such
Participant in a lump sum within 60 days following the Accounting Date which
coincides with or next follows his termination of employment.

        (b)   If such Participant's Vested Value exceeds $3,500 ($5,000 on and
after July 15, 1998), the Committee shall distribute such Vested Value in a lump
sum upon such Participant's attainment of age 65 or, if later, within 60 days
following the Accounting Date which coincides with or next follows his
termination of employment.

        (c)   Notwithstanding subsection (b), a Participant may elect in writing
at any time following his or her termination of employment to receive a
distribution of his or her entire Vested Value in a lump sum provided that such
distribution occurs not more than 90 days following such Participant's election.
A Participant shall be required to reconfirm his or her initial election to
assure that the commencement of such distribution occurs within 90 days of an
election. The Committee shall notify the Participant of the right to defer any
distribution until the Participant attains age 65. Such notification shall be
provided no less than 30 days and no more than 90 days prior to the commencement
of benefits.

        (d)   Distribution may commence less than 30 days after the notice
required under Section 1.411(a)-11(c) of the Regulations is given, provided
that: (i) the Plan Administrator clearly informs the Participant that the
Participant has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution (and,
if applicable, a particular distribution option), and (ii) the Participant,
after receiving the notice, affirmatively elects a distribution.

        11.02      Form of Distribution.

        (a)   Amounts held in a Participant's Account will be paid in cash as a
total distribution, unless the Participant (or Beneficiary) elects otherwise
pursuant to subsection (b).

        (b)   When requesting a distribution under this Article XI, a
Participant (or Beneficiary) may elect to receive the portion of his or her
Account that is invested in the Newhall Fund in whole Depositary Units as
determined on the preceding Accounting Date. The Plan shall not make
distributions of less than 100 Depositary Units. Any balance representing
fractional shares will be distributed in cash.

        11.03      Death of Participant.

        (a)   Upon the death of a Participant, the Participant's Vested Value
shall be distributed to his Beneficiary (determined as specified in subsections
(b) and (c) in a lump sum within 60 days following the end of the calendar
quarter in which the death occurred.

        (b)   If a Participant dies after having submitted to the Committee on a
form supplied by the Committee a written designation of a beneficiary which
(unless such Participant is unmarried at death or unless such Beneficiary is, at
the time of death, the spouse of such Participant) is consented to by such
Participant's spouse in a writing which (i) acknowledges the effect of such
consent, (ii) acknowledges the specific non-spouse beneficiary, and (iii) is
witnessed by a notary public, the beneficiary so designated shall be the
Beneficiary, entitled to the Participant's Vested Value as set forth in
subsection (a).

31

--------------------------------------------------------------------------------




        (c)   If a Participant dies without having complied with subsection (b),
then for purposes of subsection (a) the Beneficiary shall be the Participant's
surviving spouse. If such Participant is not survived by a spouse, then the
Participant's children then living shall be equal Beneficiaries. If there are no
such living children, then the Beneficiary shall be the estate of the
Participant.

        11.04      Required Distributions to Certain Participants.

        (a)   Effective January 1, 1985, distributions will be made in
accordance with the Regulations under Section 401(a)(9), including the minimum
distribution incidental benefit requirement of Section 401(a)(9)(G) of the Code.

        (b)   Notwithstanding Section 11.01 or any Participant's consent,
distribution shall occur no later than April 1 of the calendar year following
the later of: (i) the calendar year in which the Participant attains age 701/2
or, if the Participant attains age 701/2 after December 31, 1999, and is not,
with respect to the Plan Year ending in the calendar year in which he attains
age 701/2, a Five Percent Owner, (ii) the calendar year in which the Participant
retires; provided, however, that:

        (1)  Any Participant who has not at any time been a Five Percent Owner
and who has attained age 701/2 before January 1, 1988 may elect to defer
distribution of his benefits until his actual retirement, and

        (2)  Any Participant who attains age 701/2 during 1988 shall be treated
for purposes of this Section as having attained age 701/2 in 1989.

        11.05      Proof of Death and Right of Beneficiary.    The Committee may
require and rely upon such proof of death and such evidence of the right of any
Beneficiary to receive the Vested Value of the Accounts of a deceased
Participant as the Committee may deem proper, and its determination of death and
of the right of such Beneficiary to receive payment shall be conclusive.

ARTICLE XII

ADMINISTRATION OF THE PLAN

        12.01      The Board and the Committee.

        (a)   The Board shall from time to time appoint an Employee Benefit
Committee of two or more members (who may, but need not, be members of the
Board, officers or individual general partners of the Company or officers of the
Managing General Partner of the managing general partner) which shall be
responsible for the administration of the Plan. Such members shall serve at the
pleasure of the Company. The Committee and the members thereof shall be deemed
to be the "named fiduciaries" of the Plan for purposes of Section 402(a) of
ERISA.

        (b)   Any member of the Committee may resign at any time by giving
written notice to the other members and to the Secretary of the Company,
effective as therein stated. Any member of the Committee employed by a
Participating Company who leaves the employ of said Participating Company and
who is not thereupon employed by any other Participating Company, shall be
deemed to have resigned as a member of the Committee on the date of his
termination of employment. Upon the death, resignation, or removal of any
member, the Board shall appoint a successor.

        12.02      Organization of Committee.

        (a)   The members of the Committee shall elect from their number a
chairman. They shall also elect a secretary who may, but need not, be one of the
members of the Committee.

        (b)   The Committee shall hold meetings upon such notice, and at such
place or places and at such intervals as it may from time to time determine.

32

--------------------------------------------------------------------------------




        (c)   A majority of the members of the Committee at any time in office
shall constitute a quorum for the transaction of business. All resolutions or
other actions taken by the Committee shall be by vote of a majority of those
present at a meeting of the Committee; or without a meeting by instrument in
writing signed by a majority of the members of the Committee.

        12.03      Powers and Duties.    The Committee shall have full
discretionary authority to administer and interpret the Plan, including
discretionary authority to determine eligibility for participation and benefits
under the Plan. The Committee may, however, delegate such discretionary
authority and such duties and responsibilities as it deems appropriate to
facilitate the day-to-day administration of the Plan as set forth in
Section 12.10. Any determination by the Committee or the Committee's delegate
shall be final and conclusive upon all persons. The Committee's duties shall
include, but not be limited to, the following:

        (a)   To make and enforce such rules and regulations as it shall deem
necessary or proper for the efficient administration of the Plan and Trust;

        (b)   To interpret the Plan and to decide any and all matters arising
hereunder; including the right to remedy possible ambiguities, inconsistencies
or omissions; provided, however, that all such interpretations and decisions
shall be applied in a uniform and nondiscriminatory manner to all Employees
similarly situated;

        (c)   To select or establish funds or vehicles for investment of
Accounts hereunder and to establish rules for allocations of Accounts among such
funds or vehicles;

        (d)   To compute the Vested Value of an Account which shall be payable
to any Participant or Beneficiary in accordance with the provisions of the Plan;

        (e)   To authorize disbursements from the Trust. Any instructions of the
Committee to the Trustee or Insurance Company shall be evidenced in writing and
signed by a member of the Committee delegated with such authority by a majority
of the Committee; and

        (f)     To provide for disclosure of all information and filing or
provision of all reports and statements to Participants, Beneficiaries, or
governmental bodies as shall be required by ERISA or the Code.

        12.04      Uniform Administration.    Whenever in the administration of
the Plan any action is required by the Committee, including, but not limited to,
action with respect to valuation, such action shall be uniform in nature as
applied to all persons similarly situated and no such action shall be taken
which will discriminate in favor of officers, shareholders or highly compensated
Participants.

        12.05      Benefit Claims Procedures.

        (a)   All applications for benefits under the Plan (including
applications for in-service withdrawals under Article IX) shall be submitted to
The Newhall Land and Farming Company, Attention: Employee Benefit Committee,
23823 Valencia Boulevard, Valencia, California 91355. Applications for benefits
(including in-service withdrawals) must be in writing on the forms prescribed by
the Committee and must be signed by the Participant or, if he is deceased, by
his Beneficiary or legal representative.

        (b)   Each application shall be acted upon and approved or disapproved
within sixty (60) days following its receipt by the Committee. In determining
whether to approve or deny any application for benefits (including in-service
withdrawals), the Committee shall exercise discretionary authority to interpret
the Plan and the facts presented with respect to such application. If any
application for benefits is denied, in whole or in part, the Committee shall
notify the applicant in writing of such denial and of his right to a review by
the Committee and shall set forth in a manner calculated to be understood by the
applicant, specific reasons for such denial, specific references to pertinent
Plan

33

--------------------------------------------------------------------------------




provisions on which the denial is based, a description of any additional
material or information necessary for the applicant to perfect his application,
an explanation of why such material or information is necessary, and an
explanation of the Plan's review procedure.

        (c)   Any person whose application for benefits is denied in whole or in
part, or his duly authorized representative, may appeal from such denial to the
Committee for a review of the decision by submitting to the Committee within
sixty (60) days after receiving the written statement described above, a
writing:

        (1)  Requesting a review of his application for benefits by the
Committee;

        (2)  Setting forth all of the grounds upon which his request for review
is based and any facts in support thereof; and

        (3)  Setting forth any issues or comments which the applicant deems
relevant to his application.

        (d)   The Committee shall act upon each such application within sixty
(60) days after the later of receipt of the applicant's request for review by
the Committee or receipt of any additional materials reasonably requested by the
Committee from such applicant.

        (e)   The Committee shall make a full and fair review of each such
application and any written materials submitted by the applicant or the employer
in connection therewith and may require the employer or the applicant to submit
within thirty (30) days of written notice by the Committee therefor, such
additional facts, documents, or other evidence as the Committee, in its sole
discretion, deems necessary or advisable in making such review. On the basis of
its review and in the exercise of its discretionary authority to interpret the
Plan and the facts presented with respect to the request for review, the
Committee shall make an independent determination of the applicant's eligibility
for benefits under the Plan. The decision of the Committee on any application
for benefits shall be final and conclusive upon all persons.

        (f)     If the Committee denies an application in whole or in part, the
Committee shall give written notice of its decision to the applicant setting
forth in a manner calculated to be understood by the applicant the specific
reasons for such denial and specific references to the pertinent plan provisions
on which the Committee decision was based.

        12.06      Liability of Committee Members.    No member of the Committee
will be liable for any act of omission or commission except as expressly
provided by ERISA.

        12.07      Indemnity.    The Committee and the individual members
thereof shall be indemnified by the Company against any and all liabilities
arising by reason of any act or failure to act made in good faith pursuant to
the provisions of the Plan, including expenses reasonably incurred in the
defense of any claim relating thereto.

        12.08      Reliance on Reports and Certificates.    The Committee will
be entitled to rely conclusively upon all certificates, opinions and reports
which will be furnished by an accountant, controller, counsel or other person
who is employed or engaged for such purposes.

34

--------------------------------------------------------------------------------

        12.09    Member's Own Participation.    No member of the Committee may
act, vote or otherwise influence a decision of the Committee specifically
relating to his own participation under the Plan.

        12.10    Delegation of Responsibility.    The Committee from time to
time may allocate to one or more of its members and may delegate to any other
persons or organizations any of its rights, powers, duties and responsibilities
with respect to the operation and administration of the Plan and may employ, and
authorize any person to whom any of its fiduciary responsibility has been
delegated to employ, persons to render advice with regard to any fiduciary
responsibility held thereunder; provided, however, that: (i) no person shall be
employed to exercise discretion with respect to investments except as set forth
in Section 7.09; and (ii) the power to select or establish investment funds or
vehicles and prescribe rules for allocation of Accounts among such funds or
vehicles under Section 12.03(c) shall not be delegated. Any such allocation and
delegation shall be reviewed at least annually by the Committee and shall be
terminable upon such notice as the Committee, in its sole discretion, deems
reasonable and prudent under the circumstances.

        12.11    Expenses.    Any brokerage commissions, transfer taxes and
other charges and expenses in connection with the purchase and sale of
securities or other property for a Fund shall be charged to that Fund. Any taxes
payable with respect to a Fund shall likewise be charged to that Fund. Any other
investment management or trustee expenses associated with the administration of
the Plan other than those stated above shall be charged ratably to each
Participating Company and shall not be charged to the Trust.

ARTICLE XIII

AMENDMENT AND TERMINATION

        13.01    Amendment.    The Plan, any Trust Agreement, and any contract
described in Section 7.10 may be amended at any time and from time to time by an
instrument in writing executed pursuant to authority granted by the Board. Any
such amendment shall be effective on the date specified therein without notice
to Participants and beneficiaries. Notwithstanding the foregoing, however, no
such amendment shall:

        (a)   Increase the duties or responsibilities of any Trustee or
Insurance Company without its consent thereto in writing;

        (b)   Have the effect of reverting in the Company or any other
Affiliated Company the whole or any part of the principal or income of the Trust
(except as permitted by Section 5.04) or of diverting any part of the principal
or income of the Trust to purposes other than for the exclusive benefit of the
Participants or their Beneficiaries;

        13.02    Termination.    The Plan and Trust hereunder is purely
voluntary on the part of the Company and each Participating Company, and the
Company and each Participating Company hereby reserves the right in its sole
discretion (subject to the consent of the Board) to discontinue its
contributions to the Plan or to terminate the Plan, the Trust Agreement, each
contract described in Section 7.10, and the Trust hereunder with respect to its
Employees. For the purposes of this Section, a partial termination shall be
deemed to occur only if an event is determined to be a partial termination
within the meaning of Section 411(d)(3)(A) of the Code, where such determination
is either (i) made or agreed to by the Committee, or (ii) made by the Internal
Revenue Service and approved by a final decision of a court of competent
jurisdiction. Upon complete termination or partial termination of the Plan,
benefits shall be distributed to such Participants as may be affected, as soon
as practicable; provided, however, that no amount in an ESOP Account
representing the proceeds of sale of stock of The Newhall Land and Farming
Company, a corporation (or of depositary receipts received in exchange for such
stock) shall be distributed until permitted under Section 409(d) of the Code.

35

--------------------------------------------------------------------------------

        13.03    Successors.    In case of the merger, consolidation,
liquidation, dissolution or reorganization of a Participating Company, or the
sale by a Participating Company of all or substantially all of its assets,
provision may be made in written agreement between the Company and any successor
corporation or other entity acquiring or receiving a substantial part of such
Participating Company's assets, whereby the Plan, each Trust Agreement and each
contract described in Section 7.10 will be continued by the successor. If the
Plan is to be continued by the successor, then effective as of the date of the
applicable event the successor shall be substituted for the Participating
Company under the Plan and the Trust Agreement. The substitution of a successor
for a Participating Company shall not constitute a termination of the Plan for
any purpose.

        13.04    Merger or Transfer of Plan Assets.    No merger or
consolidation with, or transfer of assets or liabilities of the Plan to, any
other plan shall occur unless each Participant in the Plan would, if the Plan
terminated immediately after such merger, consolidation, or transfer of assets
or liabilities, receive a benefit equal to or greater than the benefit that he
would have been entitled to receive immediately before such merger,
consolidation or transfer if the Plan had then terminated.

        13.05    Effect of Amendments by Participating Companies.    Except for
technical amendments, an amendment to the Plan shall be binding upon a
Participating Company and its employees when approved in writing by the
Participating Company.

ARTICLE XIV

MISCELLANEOUS

        14.01    Source of Payment.    Benefits under the Plan shall be payable
only out of the Trust, and no Participating Company shall have any legal
obligation, responsibility or liability to make any direct payment of benefits
under the Plan. Neither the Participating Companies, the Trustee nor the
Insurance Company guarantees the Trust against any loss or depreciation or
guarantees the payment of any benefits hereunder. No persons shall have any
rights under the Plan with respect to the Trust, or against the Trustee,
Insurance Company, Company or any Participating Company, except as specifically
provided for herein.

        14.02    Inalienability of Benefits.

        (a)   Subject to subsection (b), benefits under the Plan or from the
Trust may not be assigned or hypothecated, and except to the extent required by
law, no such benefits shall be subject to legal process or attachment for the
payment of any claim against any person entitled to receive the same.

        (b)   The prohibition set forth in subsection (a) shall apply to the
creation, assignment or recognition of a right to any benefit payable with
respect to a Participant pursuant to a Domestic Relations Order (as defined in
subsection (c)) unless the order is determined to be a Qualified Domestic
Relations Order (as defined in subsection (d)). Benefits shall be paid in
accordance with the applicable requirements of any Qualified Domestic Relations
Order.

        (c)   For purposes of this Section, the term "Domestic Relations Order"
means any judgment, decree or order (including approval of a property settlement
agreement) which relates to the provision of child support, alimony payments or
marital property rights to a spouse, former spouse, child, or other dependent of
a Participant, and is made pursuant to a State domestic relations law (including
a community property law).

        (d)   For purposes of this Section, the term "Qualified Domestic
Relations Order" means: (i) a Domestic Relations Order which creates or
recognizes the existence of an alternate payee's right, or assigns to an
alternate payee the right, to receive all or a portion of the benefits payable
with respect to a Participant under the Plan and with respect to which the
requirements of Section 206(d)(3) of ERISA are met; or (ii) any other Domestic
Relations Order entered prior to January 1, 1985 if:

36

--------------------------------------------------------------------------------




(I) benefits are being paid by the Plan under such order as of January 1, 1985;
or (II) the Committee elects to treat such order as a Qualified Domestic
Relations Order.

        (e)   In the case of any Domestic Relations Order received by the Plan,

        (1)  The Committee shall promptly notify the Participant and any other
alternate payee of the receipt of such order and the procedures for determining
the qualified status of Domestic Relations Orders, and

        (2)  Within a reasonable period after receipt of such order, the
Committee shall determine whether such order is a Qualified Domestic Relations
Order and notify the Participant and each alternate payee of such determination.

        (f)     The Committee shall establish reasonable procedures to determine
the qualified status of Domestic Relations Orders, to account separately for
amounts during such determination, and to administer distributions under such
orders.

        (g)   The prohibition set forth in subsection (a) shall not apply to an
offset to a Participant's Account against an amount that the Participant is
ordered or required to pay the Plan with respect to a judgment, order or decree
issued, or a settlement entered into, on or after August 5, 1997 in accordance
with Sections 401(a)(13)(C) and (D) of the Code.

        14.03    No Right to Employment.    Nothing contained herein nor any
action taken under the provisions hereof shall be construed as giving any
Employee the right to be retained in the employ of his employer.

        14.04    Payments to Minors or Incompetents.    If a Participant or
Beneficiary entitled to receive payments hereunder is a minor or is deemed by
the Committee or is adjudged to be legally incapable of giving valid receipt and
discharge for such payments, they will be paid to such persons as the Committee
might designate or to the duly appointed guardian or conservator. Any such
payment shall be made for the account of such person and shall discharge the
Plan of any liability therefor.

        14.05    Return of Contributions.    This Plan is intended to qualify,
and the Trust is intended to be exempt from tax, under the provisions of
Section 401(a) and Section 501(a) of the Code, and all contributions hereunder
are intended to be deductible under Section 404 of the Code. Therefore, all
assets held by the Trustee or held by any Insurance Company must be held for the
exclusive benefit of the Participants and their Beneficiaries, and such assets
may never revert to or inure to the benefit of a Participating Company except
under the conditions set forth in Section 5.04.

        14.06    Eligible Rollover Distribution.

        (a)   This Section applies to distributions made on or after January 1,
1993. Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee's election under this Section, a Distributee may
elect, at the time and in the manner prescribed by the Plan Administrator, to
have any portion of an Eligible Rollover Distribution paid directly to an
Eligible Retirement Plan specified by the Distributee in a Direct Rollover.

        (b)   For purposes of this Section:

        (1)  "Eligible Rollover Distribution" means any distribution of all or
any portion of the balance to the credit of the Distributee, except that an
Eligible Rollover Distribution does not include: any distribution that is one of
a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee or the joint
lives (or joint life expectancies) of the Distributee and the Distributee's
designated Beneficiary, or for a specified period of ten years or more; any
distribution to the extent such distribution is required under section 401(a)(9)
of the Code; the portion of any distribution that is not includable in gross
income (determined without regard to the exclusion for net

37

--------------------------------------------------------------------------------

unrealized appreciation with respect to employer securities); and any hardship
withdrawal pursuant to Section 9.02.

        (2)  Eligible Retirement Plan means an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, an annuity plan described in
Section 403(a) of the Code, or a qualified trust described in Section 401(a) of
the Code, that accepts the Distributee's Eligible Rollover Distribution.
However, in the case of an Eligible Rollover Distribution to the surviving
spouse, an Eligible Retirement Plan is an individual retirement account or
individual retirement annuity, provided, however, that this restriction does not
apply to Eligible Rollover Distributions effective January 1, 2002. Effective
January 1, 2002, Eligible Retirement Plan also shall include an annuity contract
described in Code Section 403(b) and an eligible plan under Code Section 457(b)
that is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state, provided the
plan agrees to separately account for amounts transferred into such plan from
the Plan.

        (3)  Distributee means an Employee or former Employee. In addition, the
Employee's or former Employee's surviving spouse and the Employee's or former
Employee's spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Section 414(p) of the Code, are
Distributees with regard to the interest of the spouse or former spouse.

        (4)  Direct Rollover means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.

        14.07    Applicable Law.    The Plan shall be construed, administered
and governed in all respects in accordance with ERISA and other pertinent
federal laws and in accordance with the laws of the State of California to the
extent not preempted by ERISA; provided, however, that if any provision is
susceptible of more than one interpretation, such interpretation shall be given
thereto as is consistent with the Plan being a qualified employees' pension plan
within the meaning of the Code. If any provision of this Plan shall be held by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions of the Plan shall continue to be fully effective.

        14.08    USERRA Compliance.    Notwithstanding any provision of this
Plan to the contrary, contributions, benefits and service credit with respect to
qualified military service shall be provided in accordance with Section 414(u)
of the Code.

        14.09    Lost Participants.    Notwithstanding Section 5.05, if a Plan
benefit remains unpaid for five years from the date it becomes payable because
the Committee, exercising due diligence, cannot locate the recipient, the
benefit will be forfeited and used for other Plan purposes, including reduction
of Participating Company contributions to the Plan. On presentation of an
authenticated claim, by the recipient or the recipient's representative, amounts
forfeited will be restored, without earnings, from a contribution made by the
Participating Company designated by the Committee.

ARTICLE XV

TOP-HEAVY RULES

        15.01    Definitions.    For purposes of this Article XV, the following
terms shall have the meanings indicated:

        (a)   Determination Date shall mean, for any Plan Year, the last day of
the preceding Plan Year.

        (b)   Effective January 1, 2002, Key Employee with respect to a
particular Participating Company for a particular Plan Year, shall mean any
Participant or former Participant (or the

38

--------------------------------------------------------------------------------




Beneficiary of a deceased Participant) who at any time during the Plan Year
containing the determination date was either:

        (1)  an officer of such Participating Company or any of its Related
Companies having annual Remuneration greater than $130,000 (as adjusted under
Code §416(i));

        (2)  a five percent owner of the Participating Company or any of its
Related Companies; or

        (3)  a one percent owner of the Participating Company or any of its
Related Companies having annual Remuneration of more than $150,000 within the
meaning of Code §415(c)(3).

The determination of who is a key employee will be made consistent with Code
§416(i) and related regulations.

For Plan Years beginning before 2002, the following definition of "Key Employee"
applies:

        Key Employee with respect to a particular Participating Company for a
particular Plan Year, a Participant or former Participant (or the Beneficiary of
a deceased Participant) who, at any time during the Plan Year containing the
Determination Date for the Plan Year in question or any of the four immediately
preceding Plan Years, was:

        (1)  An officer of such Participating Company or any of its Related
Companies having aggregate annual Remuneration from all such entities for a Plan
Year greater than one hundred fifty percent (150%) of the maximum dollar
limitation in effect under Code Section 415(c)(1)(A) for the calendar year in
which such Plan Year ended;

        (2)  One of the ten employees of such Participating Company or any of
its Related Companies owning the largest interests in value of any such entity,
provided that: (i) such employee owns more than a one-half percent (1/2%)
interest in such entity; and (ii) such employee's aggregate annual Remuneration
from all such entities exceeds the maximum dollar limitation under
Section 415(c)(1)(A) of the Code;

        (3)  A Five-Percent Owner of such Participating Company or any of its
Related Companies; or

        (4)  A One-Percent Owner of such Participating Company or any of its
Related Companies whose aggregate annual Remuneration from all such entities
exceeds $150,000.

The determination of Key Employee status shall be made pursuant to the
following:

        (I)  For purposes of determining ownership in any entity under this
subsection, the attribution principles of Section 318 of the Code shall apply by
substituting "5%" for "50%" in Section 318(a)(2)(C).

        (II)  For purposes of item (I) above, the individuals actually
considered as Key Employees with respect to a Participating Company by virtue of
being officers: (i) shall not in number exceed the lesser of fifty (50) or that
number not in excess of the greater of three (3) officers or ten percent (10%)
of the total number of employees of the Participating Company and its Related
Companies; and (ii) shall be those individuals belonging to the group of all
Participants determined to be officers for the Plan Year containing the
Determination Date or any of the preceding four (4) Plan Years, who received the
highest annual Remuneration from such entities for any Plan Year during such
five (5) year period. Notwithstanding the preceding sentence, no entity other
than a corporation shall be deemed to have officers for purposes of clause (1)
for any Plan Year beginning before March 1, 1985.

39

--------------------------------------------------------------------------------




        (III) For purposes of item (II) above, should two employees own the same
percentage interest in an entity, then the employee having the greater annual
Remuneration shall be deemed to own the larger percentage interest.

        (c)   Top-Heavy Ratio of a plan or group of plans with respect to a
particular Participating Company and its Related Companies shall be a fraction,
the numerator of which is the sum of: (i) the present value of all cumulative
accrued benefits for all Key Employees under this Plan and under each other
defined benefit plan included in the determination; and (ii) the account
balances for all Key Employees under each defined contribution plan (including
any simplified employee pension plan) included in the determination, and the
denominator of which is the sum of: (A) the present value of the cumulative
accrued benefits for all Participants under this Plan and each other defined
benefit plan included in the determination; and (B) the account balances for all
Participants under each defined contribution plan (including any simplified
employee pension plan) included in the determination, disregarding any accrued
benefits or account balances not provided with respect to an Employee of such
Participating Company or any of its Related Companies.

In determining the Top-Heavy Ratio with respect to a particular Participating
Company, the following rules apply:

        (1)  In determining the accrued benefits and account balances of a
Participant employed by a particular Participating Company, benefits
attributable to service with an entity other than such Participating Company or
any of its Related Companies (including service with a predecessor employer)
shall be excluded.

        (2)  Present value of accrued benefits shall be calculated in accordance
with the provisions of the Plan (or such other defined benefit plan to which
such benefits pertain). The value of account balances shall be determined as of
the most recent Accounting Date that falls within or ends with the 12-month
period ending on the Determination Date. Amounts attributable to employer
contributions and employee contributions (other than deductible contributions)
shall be taken into account. In the event that two or more plans with different
plan years are included in the determination, accrued benefits under such plans
shall be aggregated as of the Determination Dates for such plans that fall
within the same calendar year. Account balances and accrued benefits so
determined shall be adjusted for the amount of any contributions: (i) made after
the date of such valuation but on or before the Determination Date; or (ii) due
but unpaid as of the Determination Date, and, except as otherwise provided in
paragraphs (3) or (4) below, shall include any amount distributed during the
5-year period (1-year period effective January 1, 2002) ending on the
Determination Date.

        (3)  The accrued benefit of any Participant who is not a Key Employee
with respect to the Plan Year in question, will be treated as accruing at the
slowest rate applicable to any plan maintained by the Participating Company.

        (4)  With respect to a transfer from one qualified plan to another (by
rollover or plan-to-plan transfer) which is: (i) incident to a merger or
consolidation of two or more plans or a division of a single plan into two or
more plans; (ii) made between two plans maintained by the same employer or by
employers required to be aggregated under Section 414(b), (c), or (m) of the
Code; or (iii) otherwise not initiated by the employee, a Participant's accrued
benefit or account balance under a plan shall include any amount attributable to
any such transfer received or accepted by such plan on or before the
Determination Date but shall not include any amount transferred by such plan to
any other plan in such a transfer on or before the Determination Date. With
respect to any rollover or plan-to-plan transfer not described in the preceding
sentence, a Participant's accrued benefit or account balance under a plan shall
include: (I) any amount distributed or transferred by such plan, unless the
distributed or transferred amount is excludable under paragraph (2); and
(II) any amount attributable to

40

--------------------------------------------------------------------------------

assets received in any such transfer accepted prior to January 1, 1984, but such
accrued benefit or account balance shall not include any amount attributable to
assets received by such plan in any such transfer accepted after December 31,
1983.

        (5)  No accrued benefit or account balance for any Participant shall be
taken into account with respect to: (i) a Participant who is not a Key Employee
with respect to the Plan Year in question, but who was a Key Employee with
respect to a prior Plan Year; or (ii) for Plan Years commencing after
December 31, 1984, an Employee who has not performed services for the
Participating Company or any of its Related Companies within the five (5)-year
period (one-year period effective January 1, 2002) ending with the Determination
Date.

        (6)  Account shall be taken of any accrued benefit or account balance
payable to a beneficiary (or group of beneficiaries) after the death of a
Participant by disregarding the death of such Participant.

        (d)   Required Aggregation Group means a group of two or more plans
consisting of: (i) a qualified plan of a Participating Company or any of its
Related Companies (including a simplified employee pension plan) in which at
least one Key Employee participates (or has participated in the five (5)-year
period ending with the Determination Date); and (ii) any other qualified plan or
plans which enable the plan described in (i) to meet the requirements of
Sections 401(a)(4) or 410 of the Code.

        (e)   Permissive Aggregation Group means a group of plans consisting of:
(i) one or more qualified plans of a Participating Company in which at least one
Key Employee participates (or has participated in the five (5)-year period
ending with the Determination Date) or one or more Required Aggregation Groups
of plans; and (ii) any other qualified plan or plans of the Participating
Company or any of its Related Companies which, when considered as a group with
the plan or plans specified in (i), would continue to satisfy the requirements
of Sections 401(a)(4) and 410 of the Code.

        15.02    Top-Heavy Status.

        (a)   Subject to subsection (b), with respect to a particular
Participating Company, this Plan shall be considered "Top-Heavy" with respect to
any Plan Year if, as of the Determination Date for such Plan Year, either:

        (1)  The Top-Heavy Ratio for the Participating Company's portion of this
Plan exceeds sixty percent (60%) and the Participating Company's portion of this
Plan is not part of any Required Aggregation Group; or

        (2)  The Participating Company's portion of this Plan is part of a
Required Aggregation Group of plans and the Top-Heavy Ratio for the Required
Aggregation Group exceeds sixty percent (60%).

        (b)   Notwithstanding subsection (a), if the Participating Company's
portion of this Plan is part of one or more Permissive Aggregation Groups of
plans for which the Top-Heavy Ratio does not exceed sixty percent (60%), this
Plan shall not be Top-Heavy with respect to such Participating Company.

        15.03    Minimum Benefit.

        (a)   With respect to any Plan Year for which the Plan is Top-Heavy,
each Participant who is not a Key Employee, and who has not ceased to be an
Employee prior to the end of such Plan Year, shall be entitled to a contribution
under this section. No Participant otherwise entitled to an allocation under
this subsection shall be ineligible for such allocation solely because he or she
has not completed 1,000 Hours of Service for the Plan Year.

41

--------------------------------------------------------------------------------

        (b)   Solely for the purposes of this section, years of Cumulative
Vesting Service shall not include a particular year of service if: (i) the Plan
was not Top-Heavy with respect to such Participating Company for any Plan Year
ending during such year of service; or (ii) such year of service was completed
in a Plan Year beginning before January 1, 1984.

        (c)   The benefit of each Participant who meets the requirements of
subsection (a), and who does not participate in any defined benefit plan of any
Affiliated Company, shall be such Participant's Company Contribution (including
forfeitures) under the other provisions of the Plan; provided that the total
employer contribution (including forfeitures) allocated to the Account of such
Participant shall be not less than an amount which, when added to such
Participant's allocable share of employer contributions and forfeitures under
any other defined contribution plan of any of the Affiliated Companies, equals
at least 4% of his or her Remuneration. The benefit described in this subsection
(b) is subject to the following:

        (I)  In the event that the percentage of employer contributions and
forfeitures under the plans in which such Participant participates for the Plan
Year on behalf of the Key Employee for whom such percentage is greatest is less
than 4% of such Key Employee's Remuneration for the Plan Year, then such
Participant shall not be entitled to a contribution under this subsection
(b) for the Plan Year in excess of such percentage of such Participant's
Remuneration, unless this Plan enables a defined benefit plan included in a
Required Aggregation Group with this Plan to satisfy the requirements of
Section 401(a) or 410 of the Code (except the average benefits test).

        (II)  Notwithstanding the preceding paragraph, if the highest rate
allocated to a Key Employee is less than 3%, amounts contributed as a result of
a salary reduction agreement shall be included when determining contributions
made on behalf of Key Employees.

        (III) If a Participant also participates in a defined benefit plan of an
Affiliated Company, then the minimum contribution requirement of this Section
with respect to such Participant shall be fulfilled in accordance with the floor
offset approach under which the defined benefit minimum is provided in the
Retirement Plan and is offset by the benefits provided under the this Plan.

        For Plan Years beginning on and after January 1, 2002, Matching Employer
Contributions are taken into account as an employer contribution for purposes of
the minimum benefit.

        15.04    Earnings Limit.    With regard to any Plan Year for which the
Plan is Top-Heavy with respect to a particular Participating Company, neither
the annual Remuneration nor the annual Earnings of any Participant from such
Participating Company and all its Related Companies taken into account for any
purpose under the Plan (other than for the purposes of Sections 5.03) shall
exceed the limit in effect under Section 401(a)(17) of the Code (as adjusted by
the Commissioner for increase in cost of living for such year).

        15.05    Limitation on Annual Additions.    With regard to any Plan Year
for which the Plan would be Top-Heavy with respect to a particular Participating
Company if "ninety percent (90%)" were substituted for "sixty percent (60%)"
each place it appears in Section 15.02, Section 5.04 shall be modified by
substituting "1.0" in place of "1.25" in the definitions of "Defined
Contribution Fraction" and "Defined Benefit Fraction" with respect to such
Participating Company and its Related Companies, provided that in no event shall
the accrued benefit or account balance of any Participant be reduced below the
amount of such accrued benefit or account balance immediately before the Plan
becomes Top-Heavy with respect to such Participating Company.

42

--------------------------------------------------------------------------------


ARTICLE XVI

EXECUTION

To record the adoption of this amendment and restatement, Newhall Management
Corporation, a California corporation, managing general partner of Newhall
Management Limited Partnership, a California limited partnership, managing
general partner of The Newhall Land and Farming Company, a California limited
partnership, has caused this Plan to be executed on behalf of such partnership
by its duly authorized officer this 15th day of October, 2002.

    THE NEWHALL LAND & FARMING COMPANY
(A CALIFORNIA LIMITED PARTNERSHIP)
 
 
 
      By: NEWHALL MANAGEMENT LIMITED PARTNERSHIP, MANAGING GENERAL PARTNER
 
 
 
      By: NEWHALL MANAGEMENT CORPORATION, MANAGING GENERAL PARTNER
 
 
 
      By /s/  EDWARD C. GIERMANN      

--------------------------------------------------------------------------------

    Its Secretary and General Counsel        

43

--------------------------------------------------------------------------------
